EXHIBIT 10.4


STRICTLY CONFIDENTIAL
Execution Version





CREDIT AGREEMENT
dated as of April 8, 2020
among
PVH CORP., as Borrower,
VARIOUS LENDERS,
BARCLAYS BANK PLC,
As Administrative Agent,
CITIBANK, N.A.
As Syndication Agent
And
TRUIST BANK
As Documentation Agent



BARCLAYS BANK PLC and CITIBANK, N.A.,
As Joint Lead Arrangers,
And
BARCLAYS BANK PLC and CITIBANK, N.A.,
As Joint Lead Bookrunners



Revolving Credit Facility







        






--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
Article I. DEFINITIONS AND INTERPRETATION
1
Section 1.01 Definitions
1
Section 1.02 Accounting Terms
33
Section 1.03 Interpretation, Etc.
34
Section 1.04 Basket Calculations
34
Article II. LOANS
35
Section 2.01 [Reserved]
35
Section 2.02 Revolving Loans
35
Section 2.03 [Reserved]
36
Section 2.04 [Reserved]
36
Section 2.05 Pro Rata Shares; Availability of Funds; Affiliates
36
Section 2.06 Use of Proceeds
37
Section 2.07 Evidence of Debt; Register; Notes
37
Section 2.08 Interest on Loans
38
Section 2.09 Conversion/Continuation
39
Section 2.10 Default Interest
40
Section 2.11 Fees
40
Section 2.12 [Reserved]
41
Section 2.13 Voluntary Prepayments/Commitment Reductions
41
Section 2.14 Mandatory Prepayments/Commitment Reductions
42
Section 2.15 Application of Prepayments/Reductions
42
Section 2.16 General Provisions Regarding Payments
42
Section 2.17 Ratable Sharing
44
Section 2.18 Making or Maintaining Eurocurrency Rate Loans
44
Section 2.19 Increased Costs; Capital Adequacy
46
Section 2.20 Taxes; Withholding, Etc.
47
Section 2.21 Obligation to Mitigate
51
Section 2.22 [Reserved]
51
Section 2.23 Removal or Replacement of a Lender
51
Section 2.24 Incremental Facilities
52
Article III. CONDITIONS PRECEDENT
54
Section 3.01 Closing Date
54
Section 3.02 Conditions to Each Credit Extension
55
Article IV. REPRESENTATIONS AND WARRANTIES
56

i

--------------------------------------------------------------------------------



Section 4.01 Organization; Requisite Power and Authority; Qualification
56
Section 4.02 [Reserved]
56
Section 4.03 Due Authorization
56
Section 4.04 No Conflicts
56
Section 4.05 Governmental Consents
57
Section 4.06 Binding Obligation
57
Section 4.07 Historical Financial Statements
57
Section 4.08 [Reserved].
57
Section 4.09 No Material Adverse Change
57
Section 4.10 Adverse Proceedings, Etc.
57
Section 4.11 Payment of Taxes
57
Section 4.12 Properties
58
Section 4.13 Environmental Matters
58
Section 4.14 No Defaults
58
Section 4.15 Governmental Regulation
58
Section 4.16 Margin Stock
58
Section 4.17 Employee Benefit Plans
58
Section 4.18 Solvency
59
Section 4.19 Compliance with Statutes, Etc
59
Section 4.20 Disclosure
59
Section 4.21 [Reserved]
59
Section 4.22 FCPA and Sanctions
59
Article V. AFFIRMATIVE COVENANTS
59
Section 5.01 Compliance with Laws, Etc
59
Section 5.02 Payment of Taxes, Etc.
60
Section 5.03 Maintenance of Insurance
60
Section 5.04 Preservation of Existence, Etc.
60
Section 5.05 Visitation Rights
60
Section 5.06 Keeping of Books
60
Section 5.07 Maintenance of Properties, Etc
60
Section 5.08 Reporting Requirements
60
Section 5.09 Transactions with Affiliates
62
Section 5.10 Subsidiaries
62
Section 5.11 AML Laws; FCPA and Sanctions
62
Section 5.12 Further Assurances
63
Section 5.13 Springing Guaranty and Lien
63

ii

--------------------------------------------------------------------------------



Article VI. NEGATIVE COVENANTS
63
Section 6.01 Liens
64
Section 6.02 Mergers, Etc.
65
Section 6.03 Indebtedness
65
Section 6.04 Financial Covenants
66
Article VII. GUARANTY
67
Section 7.01 Guaranty of the Obligations
67
Section 7.02 Limitation on Liability; Contribution by Guarantors
67
Section 7.03 Payment by Guarantors
68
Section 7.04 Liability of Guarantors Absolute
69
Section 7.05 Waivers by Guarantors
71
Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc.
71
Section 7.07 Continuing Guaranty
72
Section 7.08 Authority of Guarantors or the Borrower
72
Section 7.09 Financial Condition of the Borrower
72
Section 7.10 Bankruptcy, Etc.
73
Section 7.11 Discharge of Guaranty
73
Article VIII. EVENTS OF DEFAULT
74
Section 8.01 Events of Default
74
Article IX. AGENTS
76
Section 9.01 Appointment of Agents
76
Section 9.02 Powers and Duties
76
Section 9.03 General Immunity
77
Section 9.04 Agents Entitled to Act as Lender
79
Section 9.05 Lenders’ Representations, Warranties and Acknowledgment
79
Section 9.06 Right to Indemnity
80
Section 9.07 Successor Agents
80
Section 9.08 Security Documents and Guaranty
82
Section 9.09 Withholding Taxes
83
Section 9.10 Administrative Agent May File Proofs of Claim
84
Section 9.11 Administrative Agent’s “Know Your Customer” Requirements
84
Section 9.12 Certain ERISA Matters
84
Article X. MISCELLANEOUS
86
Section 10.01 Notices
86
Section 10.02 Expenses
87

iii

--------------------------------------------------------------------------------



Section 10.03 Indemnity
88
Section 10.04 Set-Off
89
Section 10.05 Amendments and Waivers
90
Section 10.06 Successors and Assigns; Participations
92
Section 10.07 Independence of Covenants, Etc.
96
Section 10.08 Survival of Representations, Warranties and Agreements
96
Section 10.09 No Waiver; Remedies Cumulative
96
Section 10.10 Marshalling; Payments Set Aside
97
Section 10.11 Severability
97
Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights
97
Section 10.13 Table of Contents and Headings
97
Section 10.14 APPLICABLE LAW
98
Section 10.15 CONSENT TO JURISDICTION
98
Section 10.16 WAIVER OF JURY TRIAL
98
Section 10.17 Confidentiality
99
Section 10.18 Usury Savings Clause
100
Section 10.19 Counterparts
100
Section 10.20 Effectiveness; Entire Agreement; No Third Party Beneficiaries
100
Section 10.21 PATRIOT Act; Beneficial Ownership
101
Section 10.22 “Know Your Customer” Checks
101
Section 10.23 Electronic Execution
101
Section 10.24 No Fiduciary Duty
102
Section 10.25 Judgment Currency
102
Section 10.26 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
102







iv

--------------------------------------------------------------------------------




SCHEDULES:1.01(g)Material Companies2.02Revolving Commitments6.01(d)Existing
Liens6.03(b)Existing Subsidiary Debt10.01(a)Notice
AddressesEXHIBITS:A-1Borrowing NoticeA-2Conversion/Continuation NoticeBRevolving
Loan NoteCCompliance CertificateDCertificate re Non-Bank StatusE-1Closing Date
CertificateE-2Solvency CertificateFCounterpart AgreementGJoinder Agreement





v


--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of April 8, 2020, is entered into by and among
PVH CORP., a Delaware corporation (together with its permitted successors and
assigns, the “Borrower”), the Lenders party hereto from time to time, and
BARCLAYS BANK PLC (“Barclays”), as Administrative Agent (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
with CITIBANK, N.A. (“Citi”), as Syndication Agent (together with its permitted
successors and assigns in such capacity, the “Syndication Agent”), and TRUIST
BANK, as Documentation Agent.
RECITALS:
WHEREAS, the Borrower have requested that the Lenders (as defined below) extend
credit to the Borrower from time to time on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Article I.
DEFINITIONS AND INTERPRETATION


Section 1.01 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“Acquisition Consideration” means the purchase consideration for any Subject
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in connection with, any Subject Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Subject Acquisition or deferred
for payment at any future time, whether or not any such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business (it being
understood that the amount of any deferred payment, including consideration paid
in the form of or pursuant to an “earn-out” or other contingent payment, shall
be calculated as the present value of expected future payments in respect
thereof, as of the date of consummation of the applicable Subject Acquisition in
accordance with GAAP).
“Acquisition Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Qualifying Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired); provided that (a) the
release of the proceeds thereof to the Borrower and its Subsidiaries is
contingent upon the consummation of such Qualifying Acquisition and, pending
such release, such proceeds are held in escrow (and, if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such acquisition is terminated prior to the consummation of such
Qualifying
1



--------------------------------------------------------------------------------



Acquisition or if such Qualifying Acquisition is otherwise not consummated by
the date specified in the definitive documentation relating to such
Indebtedness, such proceeds shall be promptly applied to satisfy and discharge
all obligations of the Borrower and its Subsidiaries in respect of such
Indebtedness) or (b) such Indebtedness contains a “special mandatory redemption”
provision (or other similar provision) or otherwise permits such Indebtedness to
be redeemed or prepaid if such Qualifying Acquisition is not consummated by the
date specified in the definitive documentation relating to such Indebtedness
(and if the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such Qualifying Acquisition is
terminated in accordance with its terms prior to the consummation of such
Qualifying Acquisition or such Qualifying Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of
such termination or such specified date, as the case may be).
“Acquisition Period” means the period from and after the consummation of a
Qualifying Acquisition to and including the last day of the fourth full Fiscal
Quarter following the Fiscal Quarter in which such Qualifying Acquisition was
consummated.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Adverse Proceeding” means any action, suit or proceeding at law or in equity
or, to the knowledge of any Authorized Officer of the Borrower, any hearing
(whether administrative, judicial or otherwise), investigation before or by any
Governmental Authority or arbitration (whether or not purportedly on behalf of
any Group Member) against or affecting any Group Member or any property of any
Group Member.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” has the meaning set forth in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided, that no Agent or Lender shall be deemed to
be an Affiliate of any Loan Party.
“Agent” means the Administrative Agent, the Syndication Agent, the Documentation
Agent and, if applicable, any Collateral Agent.
“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).
“Aggregate Amounts Due” has the meaning set forth in Section 2.17.
“Aggregate Payments” has the meaning set forth in Section 7.02(b).
2



--------------------------------------------------------------------------------



“Agreement” means this Credit Agreement, dated as of April 8, 2020, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“Agreement Currency” has the meaning set forth in Section 10.25.
“AML Laws” means all laws, rules, and regulations of the United States
applicable to the Borrower or the Borrower’s Subsidiaries from time to time
concerning or relating to anti-money laundering.
“Applicable Margin” means (i) with respect to Base Rate Loans, (a) from the
Closing Date until the date of delivery of notice from the Borrower to the
Administrative Agent of any publicly-announced change in the Public Debt Rating
by S&P or Moody’s, 1.25% per annum and (b) thereafter, a percentage, per annum,
determined by reference to the Public Debt Rating in effect from time to time as
set forth below, in each case subject to the Pricing Level Adjustment, (ii) with
respect to Eurocurrency Rate Loans, (a) from the Closing Date until the date of
delivery of notice from the Borrower to the Administrative Agent of any
publicly-announced change in the Public Debt Rating by S&P or Moody’s, 2.25% per
annum and (b) thereafter, a percentage, per annum, determined by reference to
the Public Debt Rating in effect from time to time as set forth below, in each
case subject to the Pricing Level Adjustment:

Pricing LevelPublic Debt RatingsApplicable Margin for Eurocurrency Rate
LoansApplicable Margin for Base Rate LoansIBBB- and Baa3 and above2.25%1.25%II
BBB- and above and Ba1 and below or BB+ and below and Baa3 and above
2.50%1.50%IIIBB+ and Ba1 and below2.75%1.75%

Changes in the Applicable Margin shall be effective on and after the date on
which the Borrower has delivered notice to the Administrative Agent of any
publicly-announced change in the Public Debt Rating by S&P or Moody’s. Promptly
following receipt of the applicable information about the change in Public Debt
Rating, the Administrative Agent shall give each Lender electronic or
telefacsimile notice of the Applicable Margin for the applicable Loans in effect
from such date.
“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. The rate of
interest on Eurocurrency Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.
“Applicable Revolving Commitment Fee Percentage” means 0.50% per annum.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is
3



--------------------------------------------------------------------------------



distributed to the Administrative Agent or to Lenders by means of electronic
communications pursuant to Section 10.01(b).
“Arrangers” means Barclays and Citibank, N.A. each in its capacity as a joint
lead arranger.
“Assignment Agreement” means an assignment agreement in the form agreed to by
the Administrative Agent and the Lenders on the Closing Date, with such
amendments or modifications solely to reflect market practice as may be approved
in writing by the Administrative Agent.
“Assignment Effective Date” has the meaning set forth in Section 10.06(b).
“Authorized Officer” means, as applied to any Person, the chairman of the board
(if an officer), principal executive officer, president or any corporate vice
president (or the equivalent thereof), Financial Officer, principal accounting
officer or any director of such Person. Unless otherwise specified, an
Authorized Officer shall refer to an Authorized Officer of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays” has the meaning specified in the preamble hereto.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (x)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative Agent)
(the “Prime Rate”), (y) the Federal Funds Effective Rate plus ½ of 1.0% and (z)
the one-month reserve Eurocurrency Rate plus 1.0%. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
4



--------------------------------------------------------------------------------



“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body and/or (ii) any evolving or then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
5



--------------------------------------------------------------------------------



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, in each case, which states that the administrator
of LIBO Rate has ceased or will cease to provide LIBO Rate permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBO Rate; and/or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.18(e)
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.18(e).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) as
required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of
6



--------------------------------------------------------------------------------



Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.
“Board of Directors” means, with respect to any Person, the board of directors,
the board of managers or similar governing body of such Person, or if such
Person is owned and/or managed by a single entity, the board of directors or
similar governing body of such entity.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Bookrunners” means each of Barclays and Citi, each in its capacity as a joint
lead bookrunner.
“Borrower” means the Person identified as the “Borrower” in the preamble hereto.
“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Principal Office is
located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change of Control” means (i) the Borrower ceases to own, directly or
indirectly, 100% of the Equity Interests of PVH B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, or PVH Asia Limited, a
company incorporated under the laws of Hong Kong, (ii) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any Employee Benefit Plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) (a)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 35.0% of the
then-outstanding shares of capital stock or equivalent interests of the Borrower
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for members of the Board of Directors or equivalent governing body of
the Borrower on a fully diluted basis, even though the right to so vote has been
suspended by the happening of such a contingency (the “Voting Stock”) or (b)
obtains the power (whether or not exercised) to elect a majority of the members
of the Board of Directors of the Borrower or (iii) the majority of the seats
(other than vacant seats) on the Board of Directors of the Borrower cease to be
occupied by Continuing Directors. Notwithstanding the foregoing, a transaction
will not be considered to be a Change of Control under clause (ii) above, if (x)
the Borrower becomes a direct or indirect Wholly-Owned Subsidiary of another
Person (a “Parent Entity”) and (y)(1) the direct or indirect holders of the
Voting Stock of such Parent Entity immediately following that transaction are
substantially the same as the holders of the Voting Stock of the Borrower
outstanding immediately prior to such transaction or (2) immediately after
giving effect to such transaction no “person” or
7



--------------------------------------------------------------------------------



“group” (other than a Person satisfying the requirements of this sentence) is
the beneficial owner, directly or indirectly, of more than 35.0% of the Voting
Stock of such Parent Entity.
“CKI Trust” means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the CKI Trust Agreement.
“CKI Trust Agreement” means the Trust Agreement, dated as of March 14, 1994,
between CKI and Wilmington Trust Company, relating to the CKI Trust, and the
other agreements related thereto.
“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied (or waived in accordance with Section 10.05), which date is April
8, 2020.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.
“Collateral” has the meaning set forth in the Pledge and Security Agreement.
“Collateral Agent” has the meaning set forth in Section 9.01 and shall include
any permitted successors and assigns.
“Commitment” means any Revolving Commitment.
“Commodity Agreement” means any and all commodity swap agreements, cap
agreements, collar agreements, floor agreements, exchange agreements, forward
contracts, option contracts or other similar agreement or arrangement, each of
which is for the purpose of hedging the commodity exposure associated with the
operations of the Group and not for speculative purposes.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
8



--------------------------------------------------------------------------------



provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.
“Consolidated Cash Interest Expense” means, for any period, total interest
expense payable in cash in such period (including that portion attributable to
Finance Leases in accordance with GAAP) of the Group on a consolidated basis
with respect to all outstanding Indebtedness of the Group (net of cash interest
income), excluding, however, any one time financing fees (to the extent included
in such Person’s consolidated interest expense for such period).
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus
a.the following (without duplication) to the extent deducted in calculating such
Consolidated Net Income for such period: (i) consolidated interest expense for
such period; (ii) provisions for taxes based on income, profits or capital;
(iii) depreciation and amortization expense for such period; (iv) all non-cash
expenses, losses or charges for such period (other than any such non-cash
expenses, losses or charges that represent an accrual or reserve for future cash
expenses, losses or charges), including, without limitation, non-cash stock
based compensation expenses for such period and non-cash expenses, losses or
charges for such period in connection with (A) goodwill and intangibles
impairment losses under ASC 350, (B) unrealized losses resulting from
mark-to-market accounting in respect of Hedge Agreements and Treasury
Transactions, (C) unrealized losses on equity investments and (D) the pension or
postretirement plans of the Borrower and its Subsidiaries; (v) in connection
with any Qualifying Acquisition, all non-recurring restructuring costs,
facilities relocation costs, acquisition integration costs and fees, including
cash severance payments, and non-recurring fees and expenses, in each case
incurred during such period in connection with such Qualifying Acquisition and
within twelve (12) months of the completion of such Qualifying Acquisition;
provided that the amount added back to Consolidated Net Income pursuant to this
clause (v) in respect of any such costs, fees, payments and expenses incurred to
be paid in cash in connection with all such Qualifying Acquisitions shall not
exceed 15% of Consolidated EBITDA (calculated before giving effect to this
clause (v) in the aggregate for any period of four Fiscal Quarters of the
Borrower); and (vi) any non-recurring expenses, charges or losses; minus
b.the following (without duplication) to the extent included in calculating such
Consolidated Net Income: (i) any non-recurring gains (less all fees and expenses
related thereto); and (ii) all non-cash income or gains for such period
including, without limitation, gains in connection with (A) unrealized gains
resulting from mark-to-market accounting in respect of Hedge Agreements and
Treasury Transactions, (B) unrealized gains on equity investments and (C)
unrealized gains in connection with the pension or postretirement plans of the
Borrower and its Subsidiaries.
In addition, in the event that the Borrower or any of its Subsidiaries, during
the relevant period, consummated an acquisition or disposition of property
involving the payment or receipt of consideration by the Borrower or any of its
Subsidiaries in excess of $200,000,000, Consolidated EBITDA will be determined
giving pro forma effect to such acquisition or disposition as if such
9



--------------------------------------------------------------------------------



acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Group on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries
(including all redeemable common stock) calculated on a consolidated basis in
accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Group, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower as of such date (which calculation
shall give pro forma effect to any acquisition or disposition by any Group
Member, in each case involving the payment or receipt by any Group Member of
consideration (whether in the form of cash or non-cash consideration) in excess
of $100,000,000 that has occurred since the date of such consolidated balance
sheet, as if such acquisition or disposition had occurred on the last day of the
fiscal period covered by such balance sheet).
“Consolidated Total Net Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Group (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero-coupon Indebtedness)), determined on a consolidated basis in accordance
with GAAP, exclusive of any Contingent Liability in respect of any letter of
credit, plus (b) to the extent not included in clause (a), any Indebtedness
relating to securitization of receivables generated by the Group (whether or not
such Indebtedness is on the balance sheet of the Group), minus (c) Unrestricted
Cash of the Group as of such date, in an aggregate amount not to exceed
$350,000,000.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection).
The amount of any Person’s obligation under any Contingent Liability shall
(subject to any limitation with respect thereto) be deemed to be the outstanding
principal amount of the debt, obligation or other liability guaranteed thereby.
“Continuing Directors” means individuals who on the Closing Date constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of the Borrower was approved by a vote of a majority of the
directors of the Borrower then still in office who were either directors on the
Closing Date or whose election or nomination for election was previously so
approved).
“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or
10



--------------------------------------------------------------------------------



other instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
“Contributing Guarantors” has the meaning set forth in Section 7.02(b).
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period for the applicable Eurocurrency Rate Loans.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 7.01(b).
“Covenant Transaction” has the meaning set forth in Section 1.04(c).
“Credit Date” means the date of a Credit Extension.
“Credit Extension” means the making of a Loan.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk of the Group and not for speculative purposes.
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, examinership,
reorganization or similar debtor relief laws of the United States or other
Relevant Jurisdiction from time to time in effect and affecting the rights of
creditors generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.10.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three Business Days of the date required to be
funded by it hereunder, unless, in the case of this clause (a), such Lender
notifies the Administrative Agent in writing prior to the applicable required
funding date that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing, or has
otherwise indicated through a public statement, that it does not intend to
comply with its funding obligations hereunder and generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
receipt of a
11



--------------------------------------------------------------------------------



written request from the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, custodian, administrator, examiner,
liquidator, assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) become the subject of a Bail-In Action;
provided that a Lender shall not qualify as a Defaulting Lender solely as a
result of the acquisition or maintenance of an ownership interest in such Lender
or its parent company, or of the exercise of control over such Lender or any
Person controlling such Lender, by a Governmental Authority or instrumentality
thereof; provided that if the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
“Documentation Agent” means Truist Bank, together with its permitted successors
and assigns in such capacity.
“Dollars” or “$” mean the lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent (acting reasonably) or (ii)
a notification by the Required Lenders to the Administrative Agent (with a copy
to the Borrower) that the Required Lenders have determined (acting reasonably)
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.18(e) are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBO Rate, and
(b) (i) the election by the Administrative Agent (acting reasonably) or (ii) the
election by the Required Lenders (acting reasonably) to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to
12



--------------------------------------------------------------------------------



the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund, European
Credit Management Limited (ECM) programs or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans in the ordinary course of business; provided, that
neither any Loan Party nor any Affiliate thereof, nor any Defaulting Lender,
shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Group or any of their respective ERISA
Affiliates or with respect to which the Group or any of their respective ERISA
Affiliates has or would reasonably be expected to have liability, contingent or
otherwise, under ERISA.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Group Member or any Facility.
13



--------------------------------------------------------------------------------



“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of any Group Member
shall continue to be considered an ERISA Affiliate of such Group Member within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Group Member and with respect to liabilities arising
after such period for which such Group Member could be liable under the Internal
Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30- day notice to the PBGC has been
waived by a regulation in effect as of the date hereof); (ii) the failure to
meet the minimum funding standard of Section 412 or 430 of the Internal Revenue
Code or Section 302 or 303 of ERISA with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) a determination by the Pension Plan’s actuary that any
Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (v) a determination
under and in accordance with said sections that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Internal Revenue Code or Section 305 of ERISA; (vi) the withdrawal by any Group
Member or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any Group Member or any of its Affiliates pursuant to Section 4063
or 4064 of ERISA; (vii) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which is
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (viii) the
imposition of liability on any Group Member or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of any Group Member or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and
14



--------------------------------------------------------------------------------



4205 of ERISA) from any Multiemployer Plan, or the receipt by any Group Member
or any of its ERISA Affiliates of notice from any Multiemployer Plan that it is
in insolvency pursuant to Section 4245 of ERISA, or that it intends to terminate
or has terminated under Section 4041A or 4042 of ERISA; (x) the imposition of a
Lien pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k)
of ERISA or a violation of Section 436 of the Internal Revenue Code with respect
to any Pension Plan or (xi) any other event or condition with respect to an
Employee Benefit Plan with respect to which any Group Member is likely to incur
liability other than in the ordinary course.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means, for any Interest Period, as to any Eurocurrency Rate
Loan, the rate per annum obtained by dividing (i) (A) the rate per annum
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) (the “LIBO Rate”) for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time), two
Business Days prior to the commencement of such Interest Period, or (B) in the
event the rate referenced in the preceding clause (A) does not appear on such
page or service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the LIBO Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period, by
(ii) an amount equal to one minus the Applicable Reserve Requirement; provided
that if LIBO Rates are quoted under either of the preceding clauses (A) or (B),
but there is no such quotation for the Interest Period elected, the LIBO Rate
shall be equal to the Interpolated Rate. Notwithstanding the foregoing, in no
event shall the Eurocurrency Rate be less than 0.00% per annum. For purposes of
determining the one-month reserve Eurocurrency Rate for Dollars for purposes of
a Base Rate Loan on any date, such rate shall be the rate determined in
accordance with clause (a) above, determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day.
“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.
“Event of Default” means any of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means (i) any Tax imposed on the overall net income of a Person
(or franchise tax or minimum tax imposed in lieu thereof) by the jurisdiction in
which that Person is organized or in which that Person’s principal office
(and/or, in the case of a Lender, its applicable lending office) is located or
with which that Person has a present or former connection (other than any
connection arising solely from the acquisition and holding of any Loan and/or
Commitment (including entering into or being a party to this Agreement), the
receipt of payments relating
15



--------------------------------------------------------------------------------



thereto, and/or the exercise of rights and remedies under this Agreement or any
other Loan Document); (ii) with respect to any Lender to a Loan (other than a
Lender that becomes a Lender pursuant to Section 2.23), any Tax imposed pursuant
to the laws of the United States of America or any political subdivision thereof
or therein that would apply if any payment were made under any of the Loan
Documents to such Lender on the day such Lender becomes a Lender (or designates
a new lending office), except to the extent such Lender’s assignor (or such
Lender, when it designates a new lending office) was entitled to receive
additional amounts pursuant to Section 2.20; (iii) with respect to any Lender,
any withholding Tax that is imposed on any payment to such Lender on the day
that such Lender becomes a Lender (or designates a new lending office) by any
jurisdiction (other than the United States of America or any political
subdivision thereof, which shall be governed by clause (ii) hereof), except to
the extent such Lender’s assignor (or such Lender, when it designates a new
lending office) was entitled to receive additional amounts pursuant to
Section 2.20; (iv) any Tax that is attributable to a Lender’s failure to comply
with Section 2.20(c) or (v) any U.S. federal withholding Tax imposed by reason
of a Lender’s failure to comply with the requirements of Sections 1471 through
1474 of the Code (as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with)), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any legislation or other official guidance or official requirements
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code (“FATCA”).
“Existing Credit Agreement” means the Credit and Guaranty Agreement, dated as of
April 29, 2019 (as amended, supplemented, or otherwise modified prior to the
date hereof), among the Borrower, certain subsidiaries of the Borrower party
thereto as borrowers, the guarantors from time to time party thereto, the
lenders named therein and Barclays as administrative agent.
“Existing Subsidiary Debt” has the meaning set forth in Section 6.03(b).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Group Member or any of its predecessors or Affiliates.
“Fair Share” has the meaning set forth in Section 7.02(b).
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02(b).
“FATCA” has the meaning set forth in the definition of “Excluded Taxes”.
“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that (i) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (ii) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for
16



--------------------------------------------------------------------------------



such day shall be the average rate charged to the Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by the
Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a finance lease on the balance sheet
of that Person.
“Financial Officer” means the principal financial officer of the Borrower.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Group ending on the Sunday closest to
February 1 of each calendar year (or, if the fiscal year-end is changed to some
other date, such other date).
“Foreign Subsidiary” means (i) any Subsidiary that is not organized under the
laws of the United States, any State thereof or the District of Columbia and
(ii) any Subsidiary of a Subsidiary described in clause (i).
“Funding Guarantor” has the meaning set forth in Section 7.02(b).
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
“Group” means, collectively, the Borrower and its Subsidiaries; provided that,
as used in Section 5.08(a) and (b) with respect to the financial statements
required to be delivered thereunder, it shall mean the Borrower and its
consolidated Subsidiaries in accordance with GAAP.
“Group Member” means any of the Borrower or any of its Subsidiaries.
“Group Member Adjusted EBITDA” means, for any period for any Group Member, the
amount of Consolidated EBITDA attributable to such Group Member for such period,
calculated on an unconsolidated basis and by excluding all intercompany items
(provided that, for the purpose of the determination of a Material Company
solely as such term is used in Section 8.01(e), Group
17



--------------------------------------------------------------------------------



Member Adjusted EBITDA shall be calculated on a consolidated basis for such
Group Member and its Subsidiaries).
“Group Member Assets” means, for any Group Member, as of any date of
determination, the total assets of such Group Member, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(e), Group Member
Assets shall be calculated on a consolidated basis for such Group Member and its
Subsidiaries).
“Guaranteed Obligations” has the meaning set forth in Section 7.01(a).
“Guaranteed Parties” means the Administrative Agent and Lenders and shall
include, without limitation, all former Administrative Agents and Lenders to the
extent that any Obligations owing to such Persons were incurred while such
Persons were Administrative Agents or Lenders and such Obligations have not been
paid or satisfied in full.
“Guarantor” means (i) each Subsidiary Guarantor and (ii) each other Subsidiary
that has become a party hereto as a Guarantor at the election of the Borrower
pursuant to Section 7.01(b) (if any).
“Guaranty” means the guaranty of each Guarantor set forth in Article VII.
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls and toxic mold.
“Hedge Agreement” means an Interest Rate Agreement, a Commodity Agreement or a
Currency Agreement entered into with a Lender Counterparty.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means the audited consolidated financial
statements of the Borrower consisting of balance sheets as of February 2, 2020
and February 3, 2019 and income statements and statements of stockholders’
equity and cash flows for Fiscal Years 2017, 2018 and 2019 and an unqualified
audit report relating thereto.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Company.
“Increased Amount Date” has the meaning set forth in Section 2.24.
“Increased-Cost Lender” has the meaning set forth in Section 2.23.
“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.
18



--------------------------------------------------------------------------------



“Incremental Revolving Loan” has the meaning set forth in Section 2.24.
“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Finance Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) obligations evidenced by bonds,
debentures, notes or other similar instruments; (iv) any obligation owed for all
or any part of the deferred purchase price of property or services (excluding
trade accounts payable and accrued expenses in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument in each case to the extent
that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP (it being understood that the
amount of any such obligation shall be calculated in each case, in accordance
with GAAP); (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person (provided that if the recourse to such Person in respect of such
indebtedness is limited solely to the property subject to such Lien, the amount
of such indebtedness shall be deemed to be the fair market value (as determined
in good faith by such Person) of the property subject to such Lien or the amount
of such indebtedness if less); (vi) the face amount of any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; provided such letter of credit is issued
by a Person other than the Borrower and its Subsidiaries; (vii) [reserved],
(viii) the net payments that such Person would have to make in the event of any
early termination, on the date Indebtedness of such Person is being determined,
in respect of any exchange traded or over the counter derivative transaction,
including any Hedge Agreement, in each case, whether entered into for hedging or
speculative purposes; provided, that in no event shall obligations under any
derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.04 or for the purpose of calculating the Net Leverage Ratio unless
such obligations relate to a derivatives transaction which has been terminated;
(ix) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse in a factoring or similar transaction, other
than in any such case any thereof sold solely for purposes of collection of
delinquent accounts and (x) any Contingent Liability with respect to the
foregoing. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including any of the foregoing in connection with
any investigative,
19



--------------------------------------------------------------------------------



administrative or judicial proceeding or hearing commenced or threatened by any
Group Member, its Affiliates or any other Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, or any enforcement of
any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) the indemnity letter executed between any Lender and the Borrower with
respect to the transactions contemplated by this Agreement; (iii) any
Environmental Claim relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, or practice of any Group
Member; or (iv) any Loan or the use of proceeds thereof.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(a).
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, and the right to sue
or otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all proceeds therefrom, including without limitation license fees,
royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.
“Intercreditor Agreement” has the meaning set forth in Section 9.02.
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated EBITDA for the four-Fiscal-Quarter period then ended
to (ii) Consolidated Cash Interest Expense for such four-Fiscal-Quarter period.
“Interest Payment Date” means, with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurocurrency Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, that in
the case of each Interest Period of longer than three months “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six months (or, if available to all of the
Lenders, 12 months), as selected by the Borrower in the applicable Borrowing
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be;
20



--------------------------------------------------------------------------------



and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, that (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period in respect of a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c), of this
definition, end on the last Business Day of a calendar month; and (c) no
Interest Period with respect to any portion of any Revolving Loans shall extend
beyond the Revolving Commitment Termination Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the operations of the Group
and not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Interpolated Rate” means the rate which results from interpolating on a linear
basis between: (i) the applicable LIBO Rate for the longest period (for which
that LIBO Rate is available) which is less than the Interest Period of that Loan
and (ii) the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan, each as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period of that Loan.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means an agreement substantially in the form of Exhibit G.
“Judgment Currency” has the meaning set forth in Section 10.25.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.
“Lender Counterparty” means a “Lender Counterparty” as defined in the Existing
Credit Agreement.
“LIBO Rate” has the meaning set forth in the definition of “Eurocurrency Rate”.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having the practical effect
of any of the foregoing; provided that in no event shall an operating lease or
an agreement to sell be deemed to constitute a Lien.
“Loan” means a Revolving Loan, which may be a Base Rate Loan or a Eurocurrency
Rate Loan.
21



--------------------------------------------------------------------------------



“Loan Document” means any of this Agreement, the Notes, if any, each Joinder
Agreement, and all other documents, instruments or agreements executed and
delivered by a Loan Party for the benefit of any Agent or any Lender in
connection herewith on or after the Closing Date, including any Security
Documents, as applicable.
“Loan Party” means the Borrower and each Guarantor (if any).
“Margin Stock” has the meaning given in Regulation U of the Board of Governors
as in effect from time to time.
“Market Disruption” means any Interest Rate Determination Date on which (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any
Eurocurrency Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurocurrency Rate, or (ii) before the close of business in London
on such Interest Rate Determination Date, the Administrative Agent receives
notifications from a Lender or Lenders (whose aggregate exposure in respect of
the Loans exceeds 50.0% of the Loans) that the cost to it of obtaining matching
deposits in the London interbank market would be in excess of the Eurocurrency
Rate.
“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, operations or financial condition of the Group (other than any
Securitization Subsidiary) taken as a whole (other than resulting from any
event, development or circumstance (A) related to the COVID-19 pandemic that was
disclosed to the Lenders, or otherwise publicly disclosed, on or prior to the
Closing Date or (B) that was reasonably foreseeable in light of any event,
development or circumstance described in the foregoing clause (A), including
store closures, supply chain disruptions and inventory charges, which in each
case shall be disregarded); (ii) the ability of the Loan Parties (taken as a
whole) to pay the Obligations under the Loan Documents; or (iii) the rights and
remedies available to, or conferred upon, any Agent and any Lender or any other
Guaranteed Party under any Loan Document in any manner (including the legality,
validity, binding effect or enforceability of the Loan Documents against the
Loan Parties) that would be prejudicial to the interests of the Guaranteed
Parties, taken as a whole.
“Material Company” means (i) any Group Member that is listed in Schedule 1.01(g)
or (ii) any Group Member that has (x) Group Member Adjusted EBITDA or (y) Group
Member Assets representing, respectively, 5% or more of Consolidated EBITDA or
Consolidated Total Assets. For this purpose:
(a) the (i) Group Member Adjusted EBITDA and (ii) Group Member Assets will be
determined from its financial statements upon which the latest audited financial
statements of the Group have been based;
(b) if a Subsidiary becomes a Group Member after the date on which the latest
audited financial statements of the Group have been prepared, the (i) Group
Member Adjusted EBITDA or (ii) Group Member Assets of that Subsidiary will be
determined from its latest financial statements;
22



--------------------------------------------------------------------------------



(c) the (i) Consolidated EBITDA and (ii) Consolidated Total Assets will be
determined from its latest audited financial statements, adjusted (where
appropriate) to take into account pro forma adjustments of the type described in
the definition of “Consolidated EBITDA” and “Consolidated Total Assets”, as
applicable; and
(d)  if a Material Company disposes of all or substantially all of its assets to
another Group Member, it will immediately cease to be a Material Company and the
other Group Member (if it is not already) will immediately become a Material
Company.
“Material Indebtedness” means Indebtedness (other than the Loans hereunder) of
any one or more of the Borrower or any Subsidiary in an individual principal
amount (or Net Mark-to-Market Exposure) of $150,000,000 or more.
“Material Intellectual Property” means any Intellectual Property that is
material to the business of any Group Member.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Net Debt as of such day to (ii) Consolidated EBITDA for
the four-Fiscal-Quarter period ending on such date.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (viii) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
“Non-Consenting Lender” has the meaning set forth in Section 2.23.
“Non-U.S. Lender” has the meaning set forth in Section 2.20(c).
“Note” means a Revolving Loan Note.
“Notice” means a Borrowing Notice or a Conversion/ Continuation Notice.
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Guaranteed Parties, under any
Loan Document whether for principal,
23



--------------------------------------------------------------------------------



interest (including interest which, but for the filing of a petition in
bankruptcy, would have accrued on any Obligation, whether or not a claim is
allowed for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise.
“Organizational Documents” means, with respect to any Person, all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, its by-laws, any memorandum of incorporation or
other constitutional documents, (ii) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement (if any) and
(iv) with respect to any limited liability company, its certificate of
incorporation or formation (and any amendments thereto), certificate of
incorporation on change of name (if any), its memorandum and articles of
association (if any), its articles of organization (if any), the shareholders’
list (if any) and its limited liability company agreement or operating
agreement. In the event any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies (and interest, fines, penalties and additions
related thereto) arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, this Agreement or any other Loan Document.
“Parent Entity” has the meaning set forth in the definition of “Change of
Control”.
“Participant Register” has the meaning set forth in Section 10.06(g)(iv).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56.
“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than contingent obligations not yet due and payable) and termination of
all Commitments to lend under this Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Title IV or Section 302 or Section 303 of ERISA.
“Permitted Liens” means:
(a)  Liens granted by any Subsidiary of the Borrower in favor of the Borrower or
any other Subsidiary of the Borrower;
24



--------------------------------------------------------------------------------



(b) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not overdue for a period of more
than 30 days or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(c) Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;
(d) Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by the Borrower and its Subsidiaries in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);
(e) Liens in connection with judgment bonds so long as the enforcement of such
Liens is effectively stayed and the claims secured thereby are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
are being maintained in accordance with generally accepted accounting practices;
(f) zoning restrictions, easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes;
(g) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries taken as a whole
and any interest of title of any lessor under any lease;
(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(i) normal and customary rights of setoff or pledge upon deposits of cash in
favor of banks or other depository institutions and Liens of a collection bank
arising under Section 4-210 of the UCC on items in the course of collection;
(j) Liens on any inventory of the Borrower or any of its Subsidiaries in favor
of a vendor of such inventory, arising in the normal course of business upon its
sale to the Borrower or any such Subsidiary;
(k) Liens in respect of licensing of Intellectual Property in the ordinary
course of business;
(l) protective UCC filings with respect to any leased or consigned personal
property;
25



--------------------------------------------------------------------------------



(m) Liens on insurance policies and the proceeds thereof securing the financing
or payment of premiums with respect thereto in the ordinary course of business,
to the extent not exceeding the amount of such premiums;
(n) Liens incurred in the ordinary course of business on the proceeds of prepaid
cards or stored value cards; and
(o) Liens on cash or cash equivalents that are the proceeds of any Indebtedness
issued in escrow or that have been deposited pursuant to discharge, redemption
or defeasance provisions under the indenture or similar instrument governing any
Indebtedness.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” means IntraLinks, SyndTrak or another relevant website or other
information platform through which the Lenders can receive information.
“Pledge and Security Agreement” means an agreement in form and substance
substantially consistent with the U.S. Pledge and Security Agreement, dated as
of February 13, 2013, executed by the Borrower and each U.S. Guarantor (as
defined in the Predecessor Credit Agreement) (other than CKI and the CKI
Affiliates (each as defined in the Predecessor Credit Agreement)), as amended,
restated, supplemented or otherwise modified from time to time prior to the date
of the Existing Credit Agreement, modified to include customary provisions
regarding notices, collateral deliveries and information with respect to any
collateral pledged thereunder and requirements with respect to after acquired
assets (in each case, substantially consistent with those set forth in the
Predecessor Credit Agreement), and such other provisions as the Borrower and the
Administrative Agent shall reasonably agree.
“Predecessor Credit Agreement” means the Amended and Restated Credit and
Guaranty Agreement, dated as of March 21, 2014 (as amended to reflect the Second
Amendment dated as of May 19, 2016 and as further amended, supplemented, or
otherwise modified prior to the date hereof), among the Borrower, certain
subsidiaries of the Borrower, the lenders named therein and Barclays Bank PLC as
administrative agent and collateral agent.
“Pricing Level Adjustment” means, for purposes of determining the Applicable
Margin, (a) if only one of S&P and Moody’s have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the available rating,
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Public Debt Ratings component of the applicable margin shall be set in
accordance with pricing level III under the charts set forth in the definition
of “Applicable Margin”, (c) [reserved], and (d) if S&P or Moody’s shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
“Prime Rate” has the meaning set forth in the definition of “Base Rate”.
26



--------------------------------------------------------------------------------



“Principal Office” means the Administrative Agent’s “Principal Office” which may
include one or more separate offices with respect to Approved Currencies as set
forth on Schedule 10.01(a), or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender.
“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender,
as the context requires, the percentage obtained by dividing (1) the Revolving
Exposure of that Lender by (2) the aggregate Revolving Exposure of all Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (i) an amount equal to the sum of the Revolving
Exposure by (ii) an amount equal to the sum of the aggregate Revolving Exposure.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Debt Rating” means, as of any date, the public rating that has been most
recently announced by S&P and/or Moody’s, as the case may be, with respect to
the senior, unsecured, non-credit enhanced, long-term debt of the Borrower, or
if any such rating agency shall have issued more than one such public rating,
the lowest such public rating issued by such rating agency.
“Qualified Securitization Financing” means any transaction or series of
transactions entered into by a Group Member pursuant to which such Group Member,
sells, conveys, contributes, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary, Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary funds the acquisition of such Securitization Assets (i) with cash,
(ii) through the issuance to such Group Member of Seller’s Retained Interests or
an increase in such Seller’s Retained Interests, and/or (iii) with proceeds from
the sale, pledge or collection of Securitization Assets.
“Qualifying Acquisition” shall mean any Subject Acquisition with Acquisition
Consideration of at least $200,000,000.
“Real Estate Assets” means, at any time of determination, any interest (fee or
leasehold) then owned by the Borrower or any of its Subsidiaries in any real
property.
“Register” has the meaning set forth in Section 2.07(b).
“Regulation” has the meaning set forth in Section 4.21.
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
27



--------------------------------------------------------------------------------



“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Relevant Jurisdiction” means, in relation to a Loan Party: (i) its jurisdiction
of organization; and (ii)  any jurisdiction where it conducts its business.
“Replacement Lender” has the meaning set forth in Section 2.23.
“Required Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50.0% of the sum of the aggregate Revolving
Exposure of all Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such Commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 2.02 or in the applicable Assignment Agreement
or Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $275,000,000.
“Revolving Commitment Period” means the period from and including the Closing
Date to but excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i) April
7, 2021, (ii) the date such Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or Section 2.14 and (iii) the date of the
termination of such Revolving Commitments pursuant to Section 8.01.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of such Lender’s Revolving
Commitments, that Lender’s Revolving Commitment and (ii) after the termination
of such Lender’s Revolving Commitments, the sum of the aggregate outstanding
principal amount of the Revolving Loans of that Lender.
“Revolving Loan” means Loans made by a Lender in respect of its Revolving
Commitment to the Borrower pursuant to Section 2.02(a) and/or Section 2.24.
“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“S&P” means Standard & Poor’s Financial Services LLC.
28



--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Office of the Superintendent of Financial Institutions, the European
Union or Her Majesty’s Treasury of the United Kingdom, and (b) any Person
majority-owned or controlled by any such Person or Persons described in the
foregoing clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union or Her Majesty’s Treasury of the United Kingdom or (c) the Office of the
Superintendent of Financial Institutions.
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization Assets” means any accounts receivable owed to a Group Member
(whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, conveyed, contributed, assigned, pledged
or otherwise transferred by such Group Member to a Securitization Subsidiary.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant with respect to such Securitization Assets, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set, counterclaim or other dilution of any kind as a
result of any action taken by, any failure to take action by or any other event
relating to the seller, but in each case, not as a result of such receivable
being or becoming uncollectible for credit reasons.
“Securitization Subsidiary” means a Wholly-Owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which any Group Member makes an investment and to which such Group
Member transfers, contributes, sells, conveys or grants a security interest in
Securitization Assets) that engages in no activities other than in connection
with the acquisition and/or financing of Securitization Assets of the Group, all
proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the Borrower
(or a duly authorized committee thereof) or
29



--------------------------------------------------------------------------------



such other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by any Group Member, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates any Group Member, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset (other than
Securitization Assets) of any Group Member, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which no Group Member, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than (i) the applicable receivables purchase agreements and related
agreements, in each case, having reasonably customary terms, or (ii) on terms
which the Borrower reasonably believes to be no less favorable to the applicable
Group Member than those that might be obtained at the time from Persons that are
not Affiliates of the Group and (c) to which no Group Member other than another
Securitization Subsidiary, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results. Any such designation by the Board of Directors of the
Borrower (or a duly authorized committee thereof) or such other Person shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent of
a certified copy of the resolution of the Board of Directors of the Borrower (or
a duly authorized committee thereof) or such other Person giving effect to such
designation and a certificate executed by an Authorized Officer certifying that
such designation complied with the foregoing conditions.
“Security Documents” means, when and if executed, the Pledge and Security
Agreement and all other instruments, documents and agreements delivered by the
Borrower or any Guarantor pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Collateral Agent, for the benefit of the
Guaranteed Parties, a lien on any assets or property of the Borrower or that
Guarantor as security for all or certain of the Obligations.
“Seller’s Retained Interests” means the debt or Equity Interests held by any
Group Member in a Securitization Subsidiary to which Securitization Assets have
been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through which such Group Member has rights
to or receives distributions in respect of any residual or excess interest in
the Securitization Assets.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvency Certificate” means a Solvency Certificate of the Financial Officer
substantially in the form of Exhibit E-2.
“Solvent” means, with respect to the Group on a consolidated basis, that as of
the date of determination, (a) the sum of the Group’s debt (including contingent
liabilities) does not exceed
30



--------------------------------------------------------------------------------



the present fair saleable value of the Group’s present assets; (b) the Group’s
capital is not unreasonably small in relation to its business as of the date of
determination; and (c) the Group has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, Indebtedness
beyond its ability to pay such Indebtedness as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Springing Lien Trigger Event” means the Public Debt Rating is (1) a rating of
BB+ (or the equivalent) or lower by S&P and (2) a rating of Ba1 (or the
equivalent) or lower by Moody’s.
“Standard Securitization Undertakings” means representations, warranties,
covenants, Securitization Repurchase Obligations and indemnities entered into by
any Group Member that are reasonably customary in accounts receivable
securitization transactions.
“Subject Acquisition” means any acquisition by the Borrower and/or any of its
Wholly-Owned Subsidiaries of, or any transaction that results in the Borrower
and/or any of its Wholly-Owned Subsidiaries owning, whether by purchase, merger,
exclusive inbound license, transfer of rights under copyright or otherwise, all
or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for purposes of Article IV and Article V, no
Securitization Subsidiary shall be considered a Subsidiary of the Borrower;
provided, further, that, notwithstanding anything contained herein or otherwise,
for purposes of this Agreement and any other Loan Document, the CKI Trust shall
not be considered a Subsidiary of the Borrower; and provided, further, that,
unless the context otherwise requires, a Subsidiary shall mean a direct or
indirect Subsidiary of the Borrower.
“Subsidiary Guarantor” means each U.S. Subsidiary that is a Wholly-Owned
Subsidiary and is required to become a party hereto as a Guarantor pursuant to
Section 5.10 or Section 5.13 and has so become a Guarantor; provided that, in no
event shall any of the following Persons be required to become a Subsidiary
Guarantor:
(a) Immaterial Subsidiaries;
(b) any Subsidiary that is prohibited by applicable law, rule, regulation or
contract (with respect to any such contractual restriction, only to the extent
existing on the Closing Date
31



--------------------------------------------------------------------------------



or on the date the applicable Person becomes a direct or indirect Subsidiary of
the Borrower so long as such contractual restriction was not created in
contemplation of the provisions of a Guaranty) from guaranteeing the Obligations
hereunder or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guaranty (unless such consent,
approval, license or authorization has been received);
(c) any Subsidiary for which the provision of a Guaranty could reasonably be
expected to result in a material adverse tax consequence to the Borrower or one
of its subsidiaries as determined in good faith by the Borrower;
(d) any Subsidiary that owns, directly, or indirectly, no material assets other
than the Equity Interests (or Equity Interests and Indebtedness) of one or more
Foreign Subsidiaries; or
(e) any Securitization Subsidiary.
“Syndication Agent” has the meaning specified in the preamble hereto.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, imposed, levied, collected,
withheld or assessed by any Governmental Authority.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Terminated Lender” has the meaning set forth in Section 2.23.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof, all transactions in connection with or related to the
foregoing and the payment of fees, costs and expenses relating to each of the
foregoing.
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price and not for speculative purposes.
“Type of Loan” means a Base Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority,
32



--------------------------------------------------------------------------------



which includes certain credit institutions and investment firms, and certain
affiliates of such credit institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unrestricted Cash” means, with respect to any Person, as of any date of
determination, cash or cash equivalents of such Person and its Subsidiaries that
would not appear as “restricted”, in accordance with GAAP, on a consolidated
balance sheet of such Person and its Subsidiaries as of such date.
“U.S. Lender” has the meaning set forth in Section 2.20(c).
“U.S. Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Voting Stock” has the meaning set forth in the definition of “Change of
Control”.
“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or indirectly through
other wholly-owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by the Borrower to Lenders pursuant to
Sections 5.08(a) and 5.08(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for thereunder, if applicable). Subject to
the foregoing, calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
material conformity with GAAP; provided, that if a change in GAAP would
materially change the calculation of the financial covenants, standards or
33



--------------------------------------------------------------------------------



terms of this Agreement, (i) the Borrower shall provide prompt notice of such
change to the Administrative Agent and (ii) the Borrower or the Administrative
Agent may request that such calculations continue to be made in accordance with
GAAP without giving effect to such change (in which case the Borrower, the
Administrative Agent and the Lenders agree to negotiate in good faith to amend
the provisions hereof to eliminate the effect of such change in GAAP, but until
such amendment is entered into, the calculations shall be made in accordance
with GAAP without giving effect to such change).
Section 1.03 Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document. For all purposes under
the Loan Documents, in connection with any division or “plan of division” under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.
Section 1.04 Basket Calculations.
(a) [Reserved].
(b) [Reserved].
(c) For purposes of determining compliance with Sections 6.01, 6.02, and 6.03,
(i) with respect to any amount of (w) cash on deposit, (x) the incurrence of
Liens, (y) the conveyance, transfer, lease, or disposition of assets or (z) the
incurrence of Indebtedness (each, a “Covenant Transaction”) in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Covenant Transaction is incurred or made, and (ii) with respect to any Covenant
Transaction
34



--------------------------------------------------------------------------------



incurred or made in reliance on a provision that makes reference to a percentage
of Consolidated Net Worth, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in the amount of Consolidated Net
Worth occurring after the time such Covenant Transaction is incurred or made in
reliance on such provision.
(d) For purposes of determining compliance with the Net Leverage Ratio, the
amount of any Indebtedness denominated in any currency other than Dollars will
be converted into Dollars based on the relevant currency exchange rate in effect
on the date of the financial statements on which the applicable Consolidated
EBITDA is calculated. For purposes of determining compliance with Sections 6.01,
6.02, and 6.03, with respect to the amount of any Covenant Transaction in a
currency other than Dollars, such amount (i) if incurred or made in reliance on
a fixed Dollar basket, will be converted into Dollars based on the relevant
currency exchange rate in effect on the Closing Date, and (ii) if incurred in
reliance on a percentage basket, will be converted into Dollars based on the
relevant currency exchange rate in effect on the date such Covenant Transaction
is incurred or made and such percentage basket will be measured at the time such
Covenant Transaction is incurred or made.
(e) For the avoidance of doubt, all interest and fees shall accrue and be
payable on the Loans based on the actual amount outstanding in Dollars.


Article II.
LOANS


Section 2.01 [Reserved].
Section 2.02 Revolving Loans.
(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Loans in respect of
the Revolving Commitments shall be drawn in Dollars. Amounts borrowed pursuant
to this Section 2.02(a) may be repaid and reborrowed during the applicable
Revolving Commitment Period. Each Lender’s Revolving Commitments shall expire on
the Revolving Commitment Termination Date and all Revolving Loans extended with
respect to such Revolving Commitments and all other amounts owed hereunder with
respect to the Revolving Loans and the Revolving Commitments shall be paid in
full no later than such date.
(b) [Reserved].
(c) Borrowing Mechanics for Revolving Loans.
i.(x) Revolving Loans that are Base Rate Loans shall be made in a minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
 Revolving Loans that are Eurocurrency Rate Loans shall be in a minimum amount
of $1,000,000 and integral multiples of $1,000,000 in excess of that amount.
35



--------------------------------------------------------------------------------



ii.Whenever the Borrower desires that Lenders make Revolving Loans to it, it
shall deliver to the Administrative Agent a fully executed Borrowing Notice no
later than 11:00 a.m. (New York City time) (x) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurocurrency Rate Loan and
(y) at least one Business Day in advance of the proposed Credit Date in the case
of a Revolving Loan that is a Base Rate Loan. Except as otherwise provided
herein, a Borrowing Notice for a Revolving Loan that is a Eurocurrency Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to make a borrowing in accordance therewith.
iii.Notice of receipt of each Borrowing Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 11:00 a.m. (New York City time)) not later than 2:00 p.m. (New York
City time) on the same day as the Administrative Agent’s receipt of such Notice
from the Borrower. Each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Principal Office designated by the Administrative Agent.
iv.[Reserved].
v.[Reserved].
vi.Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of the Borrower at the Principal Office designated by the
Administrative Agent or such other account as may be designated in writing to
the Administrative Agent by the Borrower.
Section 2.03 [Reserved].
Section 2.04 [Reserved].
Section 2.05 Pro Rata Shares; Availability of Funds; Affiliates.
(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Revolving
Commitments of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder.
36



--------------------------------------------------------------------------------



(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent at the Base Rate. Nothing
in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
(c) Affiliates. Each Lender may, at its option, make any Loan available to the
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any Lender that exercises such option shall not
be entitled to receive any greater payment under Section 2.19 or 2.20 than such
Lender would have been entitled to receive had such option not been exercised.
Section 2.06 Use of Proceeds. The proceeds of the Revolving Loans shall be
applied by the Borrower for working capital or other general corporate purposes
of the Borrower or any of its Subsidiaries. No portion of the proceeds of any
Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
Section 2.07 Evidence of Debt; Register; Notes.
(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.
(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) acting for this purpose a non-fiduciary agent of the Borrower shall maintain
at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Revolving Commitment and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice and upon request (which may not be made more than once per month) the
Administrative Agent shall provide a copy of the information in the Register to
the Borrower. The Administrative Agent shall record, or shall cause to be
recorded, in the Register the
37



--------------------------------------------------------------------------------



Revolving Commitments and the Loans in accordance with the provisions of
Section 10.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
the Borrower and each Lender, absent manifest error. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.07, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and Affiliates shall constitute “Indemnitees.”
(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least five Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.06) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Revolving Loans.
Section 2.08 Interest on Loans.
(a) Except as otherwise set forth herein, the Loans shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:
(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(ii) if a Eurocurrency Rate Loan, at the Eurocurrency Rate plus the Applicable
Margin.
(b) The Type of Loan and the Interest Period with respect to any Eurocurrency
Rate Loan shall be selected by the Borrower and notified to the Administrative
Agent and Lenders pursuant to the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Borrowing Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.
(c) In connection with Eurocurrency Rate Loans there shall be no more than 10
Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurocurrency Rate Loan in the applicable
Borrowing Notice or Conversion/Continuation Notice for any Loan , such Loan (if
outstanding as a Eurocurrency Rate Loan) shall be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan shall remain as, or (if not then
outstanding) shall be made as, a Base Rate Loan). In the event the Borrower
fails to specify an Interest Period for any Eurocurrency Rate Loan in the
applicable Borrowing Notice or Conversion/Continuation Notice, the Borrower
shall be deemed to have selected an Interest Period of one month. As soon as
practicable after 11:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the
38



--------------------------------------------------------------------------------



interest rate that shall apply to the Eurocurrency Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.
(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be and (ii) in the case of Eurocurrency Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a Eurocurrency
Rate Loan, the date of conversion of such Eurocurrency Rate Loan to such Base
Rate Loan, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurocurrency Rate Loan, the date of
conversion of such Base Rate Loan to such Eurocurrency Rate Loan, as the case
may be, shall be excluded; provided, that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
(e) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; provided, that with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date and (iii) at maturity of such Loan, including
final maturity of such Loan.
Section 2.09 Conversion/Continuation.
(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrower shall have the option:
(i) to convert at any time all or any part of any Revolving Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, that a Eurocurrency Rate
Loan may only be converted on the expiration of the Interest Period applicable
to such Eurocurrency Rate Loan unless the Borrower shall pay all amounts due
under Section 2.18 in connection with any such conversion; or
(ii) upon the expiration of any Interest Period applicable to any Eurocurrency
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurocurrency Rate
Loan;
provided that, for the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section 2.09 shall affect the currency in which such Loan
is denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.
(b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan), at
39



--------------------------------------------------------------------------------



least three Business Days in advance of the proposed Conversion/Continuation
Date (in the case of a conversion to, or a continuation of, a Eurocurrency Rate
Loan). Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurocurrency Rate Loans, shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.


Section 2.10 Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 8.01(a), 8.01(c) (in the case of a failure to
perform or comply with any term or condition contained in Section 6.04(a) or
6.04(b)), or 8.01(e), and, at the request of the Required Lenders, any other
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, that in the case of Eurocurrency Rate Loans, upon the expiration of
the Interest Period in effect at the time any such increase in interest rate is
effective such Eurocurrency Rate Loans shall thereupon become Base Rate Loans,
and shall thereafter bear interest payable upon demand at a rate which is 2.00%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.10 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
Section 2.11 Fees.
(a) The Borrower agrees to pay to Lenders (other than Defaulting Lenders) having
Revolving Exposure commitment fees equal to (1) the average of the daily
difference between (a) the Revolving Commitments and (b) the aggregate principal
amount of all outstanding Revolving Loans times (2) the Applicable Revolving
Commitment Fee Percentage.
All fees referred to in this Section 2.11(a) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
(b) [Reserved].
(c) [Reserved].
(d) [Reserved].
(e) All fees referred to in Sections 2.11(a) shall be calculated on the basis of
a 360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on
40



--------------------------------------------------------------------------------



March 31, June 30, September 30 and December 31 of each year during the
applicable Revolving Commitment Period, commencing on the first such date to
occur after the Closing Date, and on the applicable Revolving Commitment
Termination Date.
(f) In addition to any of the foregoing fees, the Borrower agree to pay to the
Administrative Agent such other fees (such as administrative agency fees) in the
amounts and at the times separately agreed upon.
Section 2.12 [Reserved].
Section 2.13 Voluntary Prepayments/Commitment Reductions.
(a) Voluntary Prepayments.
(i) Any time and from time to time (1) with respect to Base Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount and (2) with respect to Eurocurrency Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of, with respect to Revolving Loans, $5,000,000 and
integral multiples of $1,000,000 in excess of that amount, without premium or
penalty.
(ii) All such prepayments shall be made (1) upon not less than one Business
Day’s prior written notice in the case of Base Rate Loans and (2) upon not less
than three Business Days’ prior written notice in the case of Eurocurrency Rate
Loans;
in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required (and the Administrative Agent shall promptly transmit
such original notice electronically or by telefacsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that such a notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or the occurrence of any other transactions, in which case
such notice may be revoked by the Borrower if such condition is not satisfied.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).
(b) Voluntary Commitment Reductions.
(i) The Borrower may, upon not less than three Business Days’ prior written
notice to the Administrative Agent (which written notice the Administrative
Agent shall promptly transmit electronically or by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which (x) the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, that any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of, $5,000,000
and integral multiples of $1,000,000 in excess of that amount.
41



--------------------------------------------------------------------------------



(ii) The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the applicable Revolving Commitments of each Lender
proportionately to its Pro Rata Share thereof; provided that such a notice may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or the occurrence of any other
transactions, in which case such notice may be revoked by the Borrower if such
condition is not satisfied. Notwithstanding anything to the contrary contained
in this Section 2.13(b)(ii) or any other provision of this Agreement, the
Borrower may reduce the Revolving Commitment of any Defaulting Lender to an
amount not less than the applicable Revolving Exposure of such Defaulting Lender
with respect to such Revolving Commitment (it being understood that for purposes
of determining such Defaulting Lender’s Revolving Exposure pursuant to this
sentence, such Defaulting Lender’s Revolving Commitments shall be deemed to be
terminated), such reduction to be subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed).
Section 2.14 Mandatory Prepayments/Commitment Reductions.
(a) Revolving Loans. The Borrower shall be required from time to time to prepay
the Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Commitments shall not at any time exceed the Revolving Commitments
then in effect.
Section 2.15 Application of Prepayments/Reductions.
(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied to the Loans as specified by
the Borrower in the applicable notice of prepayment and, in any event, such
prepayment shall be applied to repay such outstanding Loans on a pro rata basis
until paid in full.
(b) Application of Prepayments of Loans to Base Rate Loans and Eurocurrency Rate
Loans. Any prepayment of Revolving Loans shall be applied first to Base Rate
Loans to the full extent thereof before application to Eurocurrency Rate Loans,
in each case in a manner which minimizes the amount of any payments required to
be made by the Borrower pursuant to Section 2.18(c).
Section 2.16 General Provisions Regarding Payments.
(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars, in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition (other than any security
or quasi-security arising in connection with any cash pooling, netting or
set-off arrangement entered into by any Group Member in the ordinary course of
its banking arrangements for the purpose of netting debit and credit balances
(including any security or quasi-security granted in favor of the financial
institution with whom such arrangements are entered into in order to secure
obligations under such arrangements and including an ancillary facility which is
an overdraft comprising more than one account)), and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders.
42



--------------------------------------------------------------------------------



For purposes of computing interest and fees, funds received by the
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next succeeding Business Day.
(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loan) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.
(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
(f) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt electronic or
telephonic notice (confirmed in writing) to the Borrower and each applicable
Lender if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.01(a).
(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations under the Loan Documents shall have been
accelerated pursuant to Section 8.01, all payments or proceeds received by the
Administrative Agent hereunder in respect of any of the Obligations under the
Loan Documents, shall be applied in accordance with the application arrangements
described in Section 2.15(b).
Section 2.17 Ratable Sharing. The Lenders agree among themselves that, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Loan
43



--------------------------------------------------------------------------------



Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The provisions of this Section 2.17
shall not be construed to apply to (a) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it. The
provisions of this Section 2.17 are subject to any security or quasi-security
arising in connection with any cash pooling, netting or set-off arrangement
entered into by any Group Member in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances.
Section 2.18 Making or Maintaining Eurocurrency Rate Loans.
(a) Inability to Determine Applicable Interest Rate. In the event of any Market
Disruption, the Administrative Agent shall on such date give notice
(electronically or by telefacsimile or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (x) no Loans may be
made as, or converted to, Eurocurrency Rate Loans until such time as the
Administrative Agent notifies the Borrower and Lenders that the circumstances
giving rise to such notice no longer exist and (y) any Borrowing Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower.
(b) Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any law, treaty, governmental rules, regulation or guideline or
order, or in the interpretation or application thereof shall make it unlawful
for any Lender to make or maintain Eurocurrency Rate Loans as contemplated by
this Agreement (such Lender an “Affected Lender”), (i) the Commitment of such
Lender hereunder to make Eurocurrency Rate Loans, continue Eurocurrency Rate
Loans as such and convert Base Rate Loans to Eurocurrency Rate Loans shall
forthwith be suspended until such time as it shall no longer be unlawful for
such Lender to make or maintain the affected Loan and (ii) any such Lender’s
Loans then outstanding as Eurocurrency Rate Loans, if any, shall be converted
automatically to Base Rate Loans, respectively, on the respective last days of
the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion of a Eurocurrency Rate
Loan occurs on a day which is not the last day of the then current Interest
Period with
44



--------------------------------------------------------------------------------



respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.18(c).
(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurocurrency Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender actually sustains as a direct result of
any of the following circumstances: (i) if for any reason (other than a default
by such Lender) a borrowing of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Borrowing Notice, or a conversion to or
continuation of any Eurocurrency Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurocurrency Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurocurrency Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower.
(d) Booking of Eurocurrency Rate Loans. Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to or for the account of any of its branch offices
or the office of an Affiliate of such Lender.
(e) Alternate Eurocurrency Rate. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. (New York City time) on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement pursuant to
this Section 2.18(e) will occur prior to the applicable Benchmark Transition
Start Date.
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the
45



--------------------------------------------------------------------------------



implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.
Any determination, decision or election that may be made by the Administrative
Agent or Lenders pursuant to this Section 2.18(e), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their reasonable discretion and without consent
from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.18(e).
Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a borrowing of,
conversion to or continuation of Eurocurrency Rate Loans to be made, converted
or continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon LIBO Rate will not
be used in any determination of Base Rate.
Section 2.19 Increased Costs; Capital Adequacy.
(a) Compensation For Increased Costs. In the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith regardless of the date
enacted, adopted or issued (but only to the extent actually implemented)), or
any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law and including all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, regardless of the date enacted, adopted or issued (but only to the extent
actually implemented)): (i) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurocurrency Rate Loans that are reflected in the
definition of Eurocurrency Rate); or (ii) imposes any other condition on or
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, the Borrower shall promptly pay to such Lender, upon receipt of
the statement
46



--------------------------------------------------------------------------------



referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error. For the avoidance of
doubt, this Section 2.19(a) shall not apply to any Excluded Taxes or Indemnified
Taxes imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy or liquidity requirements, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof in each case that becomes effective after the date hereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive issued or made after the date hereof regarding capital adequacy or
liquidity requirements (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency (including,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, regardless in the case of clauses (i) and (ii)
of the date enacted, adopted or issued (but in the case of clauses (i) and (ii)
only to the extent actually implemented)), has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Commitment, or other obligations hereunder with respect to
the Loans, to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy or
liquidity requirements), then from time to time, within five Business Days after
receipt by the Borrower from such Lender of the statement referred to in the
next sentence, the Borrower shall pay to such Lender such additional amount or
amounts as shall compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to the Borrower
(with a copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
Section 2.20 Taxes; Withholding, Etc.
(a) Payments to Be Free and Clear. Any and all sums payable by or on behalf of
any Loan Party hereunder and under any other Loan Document shall (except to the
extent required by
47



--------------------------------------------------------------------------------



law) be paid free and clear of, and without any deduction or withholding for or
on account of, any Tax.
(b) Withholding of Taxes. If any Loan Party or any other Person is required by
law to make any deduction or withholding for or on account of any Tax from any
sum paid or payable by or on behalf of any Loan Party to the Administrative
Agent or any Lender under any of the Loan Documents: (i) the applicable Loan
Party shall notify the Administrative Agent in writing of any such requirement
or any change in any such requirement as soon as the applicable Loan Party
becomes aware of it; (ii) the Borrower shall timely pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Loan Party) for its own account or (if that
liability is imposed on the Administrative Agent or such Lender) on behalf of
and in the name of the Administrative Agent or such Lender, as the case may be
to the relevant Governmental Authority in accordance with law; (iii) if such Tax
is an Indemnified Tax, then the sum payable by such Loan Party in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made
(after taking into account any additional deduction, withholding or payment of
any Indemnified Taxes on such increased payment); and (iv) as soon as
practicable after any payment of Tax by a Loan Party, the applicable Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(c) Evidence of Exemption From, or Reduction of, Withholding Tax. Any Lender
that is entitled to an exemption from or reduction of withholding Tax under the
law of the jurisdiction in which the Borrower is resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Loan Document shall, to the extent it may lawfully
do so, deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by applicable requirements of law and reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable requirements of law and any other
information as will permit such payments to be made without withholding or at a
reduced rate of withholding. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in (c)(i) and (ii) below,
the immediately subsequent sentence and, in the case of a U.S. Lender, the IRS
Form W-9) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably
48



--------------------------------------------------------------------------------



requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the foregoing sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Without
limiting the generality of the foregoing, each Lender that is not a “United
States person” (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for U.S. federal income tax purposes and that is a Lender to a
Loan (a “Non-U.S. Lender”) (for this purpose, including any Commitment with
respect thereto) shall, to the extent it is legally entitled to do so, deliver
to the Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be prescribed by law or as may be necessary in the determination of
the Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), (i) two copies of IRS Form W-8BEN or W-8BEN-E, as applicable
(claiming the benefits of any applicable income tax treaty), W-8ECI, W-8EXP
and/or W-8IMY (or, in each case, any successor forms), as applicable, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code or reasonably requested by the Borrower
or the Administrative Agent to establish that such Lender is not subject to (or
is subject to a reduced rate of) deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code and is relying on the so-called
“portfolio interest exemption,” a Certificate re Non-Bank Status together with
two copies of IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code or reasonably requested
by the Borrower or the Administrative Agent to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the Loan
Documents. Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two copies of
IRS Form W-9 (or any successor form), properly completed and duly executed by
such Lender, certifying that such U.S. Lender is exempt from United States
backup withholding tax. Each Lender required to deliver any forms, certificates
or other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.20(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent and
the Borrower two new copies of IRS Form W-8BEN, W-8-BEN-E, W-8ECI, W-8IMY,
W-8EXP and/or W-9 (or, in each case, any successor form), or a Certificate re
Non-Bank Status, as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower or the Administrative Agent to
confirm or establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to payments to such Lender under the Loan
49



--------------------------------------------------------------------------------



Documents, or notify the Administrative Agent and the Borrower of its inability
to deliver any such forms, certificates or other evidence. No Borrower shall be
required to pay any additional amount to any Non-U.S. Lender under
Section 2.20(b)(iii) with respect to Indemnified Taxes imposed by reason of such
Lender’s failure (1) to deliver the forms, certificates or other evidence
required by this Section 2.20(c) or (2) to notify the Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided, that if such Lender shall have satisfied
the requirements to deliver forms, certificates or other evidence under this
Section 2.20(c) on the date of the Assignment Agreement pursuant to which it
became a Lender, nothing in this last sentence of Section 2.20(c) shall relieve
any Loan Party of its obligation to pay any additional amounts pursuant to this
Section 2.20 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof that becomes effective
after such date, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.
(d) Without limiting the provisions of Section 2.20(b), each Loan Party shall
timely pay, or at the option of the Administrative Agent timely reimburse it for
the payment of, all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. Each Loan Party or the Borrower shall deliver to
the Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to the Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.
(e) If the Administrative Agent or a Lender receives a refund of any amount as
to which the Borrower has made any payments pursuant to this Section 2.20, the
Administrative Agent or such Lender shall pay over any such refund to the
Borrower (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of such Lender’s
expenses and out-of-pocket costs (including Taxes) of such Administrative Agent
or a Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (including any applicable interest, fees and
penalties) in the event that the Administrative Agent or such Lender is required
to repay such refund to the relevant Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will the
Administrative Agent or a Lender be required to pay any amount to the Borrower
pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or a Lender in a less favorable net after-Tax position than
the Administrative Agent or the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Administrative Agent or a Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(f) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and any Lender, within 10 days after demand therefor, for the full amount
of Indemnified Taxes for which additional amounts are required to be paid
pursuant to Section 2.20(b) and Other Taxes, in each case arising in connection
with this Agreement or any other Loan Document (including any such Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to
50



--------------------------------------------------------------------------------



amounts payable under this Section 2.20) paid by the Administrative Agent or
Lender or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to such Loan Party shall be conclusive absent manifest
error. Such payment shall be due within 30 days of such Loan Party’s receipt of
such certificate.
Section 2.21 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender or (b) take such other measures as such Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect the interests of such Lender in any material respect; provided,
that such Lender shall not be obligated to utilize such other office pursuant to
this Section 2.21 unless the Borrower agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above. A certificate as to the amount of any such expenses payable by the
Borrower pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive absent manifest error.
For the avoidance of doubt, nothing in this Section 2.21 shall relieve any
Lender from its obligations pursuant to Section 2.20(c) of this Agreement.
Section 2.22 [Reserved].
Section 2.23  Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18(b), 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments remain in effect, and (iii) such Lender shall fail to withdraw such
notice within five Business Days after the Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) such
Defaulting Lender’s default remains in effect and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days thereafter; or (c) in connection with any
proposed amendment, modification, termination, extension, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.05(b), the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each, a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent
51



--------------------------------------------------------------------------------



and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each, a “Replacement Lender”) in accordance with
the provisions of Section 10.06 and the Borrower shall pay the fees, if any,
payable thereunder in connection with any such assignment from an Increased-Cost
Lender, a Non-Consenting Lender or a Defaulting Lender; provided, that (1) on
the date of such assignment, the Replacement Lender shall pay to the Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Terminated Lender
(B)  an amount equal to all accrued but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.11, such amounts to be calculated in
Dollars; (2) on the date of such assignment, the Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), Section 2.19 or
Section 2.20 or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.
Section 2.24 Incremental Facilities. The Borrower may by written notice to the
Administrative Agent at any time after the Closing Date elect to request an
increase to the existing Revolving Commitments (any such increase, the
“Incremental Revolving Commitments”) by an aggregate amount not to
exceed $100,000,000, and, in each case, not less than $25,000,000 individually
(or such lesser amount which shall be approved by the Administrative Agent), and
integral multiples of $5,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the Incremental Revolving Commitments shall be effective,
which shall be a date (i) not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) at least 90 days
prior to the Revolving Commitment Termination Date and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, an “Incremental
Revolving Loan Lender”) to whom the Borrower proposes any portion of such
Incremental Revolving Commitments be allocated and the amounts of such
allocations; provided that the Administrative Agent may elect or decline to
arrange such Incremental Revolving Commitments in its sole discretion and any
Lender approached to provide all or a portion of the Incremental Revolving
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Revolving Commitment. Such Incremental Revolving Commitments shall
become effective as of such Increased Amount Date; provided that: (1) no Default
or Event of Default
52



--------------------------------------------------------------------------------



shall exist under the Loan Documents, and no Default or Event of Default (each
as defined in the Existing Credit Agreement) shall exist under the Existing
Credit Agreement, on such Increased Amount Date before or after giving effect to
such Incremental Revolving Commitments; (2) the Administrative Agent shall have
received certified copies of resolutions of the Board of Directors of the
Borrower authorizing such Incremental Revolving Commitments and related
amendments to the Loan Documents; (3) the Incremental Revolving Commitments
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower, the Incremental Revolving Loan Lender and the
Administrative Agent, and each of which shall be recorded in the Register and
each Incremental Revolving Loan Lender shall be subject to the requirements set
forth in Section 2.20(c); and (4) the representations and warranties contained
in Article IV hereto shall be true and correct in all material respects as of
such Increased Amount Date except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date (it being understood that to the extent any
such representation and warranty is already qualified by materiality or material
adverse effect, such representation and warranty will be true and correct in all
respects).
On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the existing Lenders with Revolving Commitments shall assign to each
of the Incremental Revolving Loan Lenders, and each of the Incremental Revolving
Loan Lenders shall purchase from each of such Lenders, at the principal amount
thereof (together with accrued interest), such interests in the applicable
Revolving Loans outstanding on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Lenders with Revolving Commitments and
Incremental Revolving Loan Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the then-existing Revolving Commitments, (b) each Incremental
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder (an “Incremental Revolving Loan”) shall be deemed, for
all purposes, a Revolving Loan and (c) each Incremental Revolving Loan Lender
shall become a Lender with respect to the Incremental Revolving Commitment and
all matters relating thereto. In addition, each Revolving Lender agrees that the
Administrative Agent may (subject to the consent of the Borrower ) take such
additional actions as it deems reasonably necessary to effect the foregoing and
such other adjustments to ensure that the Revolving Exposure is allocated
ratably in accordance with the applicable Revolving Commitments after giving
effect to the addition of such Incremental Revolving Commitments.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
Incremental Revolving Commitments and the Incremental Revolving Loan Lenders and
(y) the respective interests in such Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section 2.24.
The terms and provisions of the Incremental Revolving Loans shall be identical
to the then-existing Revolving Loans. Any Incremental Revolving Loans will be
documented solely as an increase to the then-existing Revolving Commitments
without any change in terms, other than any change that is more favorable to the
Revolving Lenders and applies equally to all Revolving Loans and Revolving
Commitments. Each Joinder Agreement may, without the consent of any
53



--------------------------------------------------------------------------------



Lender other than the applicable Incremental Revolving Loan Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provisions
of this Section 2.24.


Article III.
CONDITIONS PRECEDENT


Section 3.01 Closing Date. The obligation of each Lender to make a Credit
Extension under the Credit Agreement on the Closing Date is subject only to the
satisfaction (or waiver) of the following conditions precedent.
(a) Loan Documents. The Administrative Agent shall have received the Credit
Agreement executed and delivered by each applicable Loan Party and each Lender.
(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received in relation to the Borrower (1) copies of each Organizational Document
and, to the extent applicable, certified as of a recent date by the appropriate
governmental official; (2) corporate or entity certificates incorporating,
without limitation, signature and, to the extent applicable, incumbency
certificates of the officers, managers, members and/or directors of such Person
executing the Loan Documents to which it is a party; (3) to the extent
applicable, resolutions of the Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified (to the extent required under applicable law or
customary in accordance with local law or practice) as of the Closing Date by
its secretary, its assistant secretary, director or any other competent officer
or appropriate person as being in full force and effect without modification or
amendment; (4) to the extent required under applicable law, the Borrower’s
Organizational Documents or internal regulations or, customary in accordance
with local law or practice, a copy of resolutions from the general meeting of
shareholders or its partners approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (5) to the
extent required under applicable law or customary in accordance with local law
or practice, a good standing certificate from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, dated
a recent date prior to the Closing Date.
(c) [Reserved].
(d) [Reserved].
(e) [Reserved].
(f) Financial Statements. The Administrative Agent shall have received from the
Borrower the Historical Financial Statements, it being acknowledged and agreed
that the Borrower’s filing on Form 10-K for Fiscal Year ended February 2, 2020
satisfies the requirements under this Section 3.01(f).
54



--------------------------------------------------------------------------------



(g) Opinions of Counsel to Loan Parties. The Administrative Agent and the
Lenders and their respective counsel shall have received executed copies of the
favorable written opinions of Wachtell, Lipton, Rosen & Katz, as counsel to the
Loan Parties and Mark D. Fischer, as general counsel of the Borrower, in each
case as to such matters as are customary for financings of this type, dated as
of the Closing Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and each Loan Party hereby instructs such counsel
to deliver such opinions to the Administrative Agent and the Lenders).
(h) Fees. The Borrower shall have paid, or substantially concurrently with the
initial funding hereunder will pay, all fees and reasonable expenses (including,
without limitation, legal fees and expenses) of the Arrangers, the
Administrative Agent and the Lenders as and to the extent invoiced to the
Borrower at least two Business Days prior to the Closing Date.
(i) [Reserved].
(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the Borrower substantially in the form of Exhibit E-2.
(k) [Reserved].
(l) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an executed Closing Date Certificate, together with all
attachments thereto, and which shall include certifications to the effect that
each of the conditions precedent described in this Section 3.01 and in Sections
3.02(a)(iii) and (iv) shall have been satisfied on the Closing Date (except that
no opinion need be expressed as to Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter); and
(m) Bank Regulatory Information. The Lenders shall have received prior to the
Closing Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
Section 3.02 Conditions to Each Credit Extension.
(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date (including with respect to the obligation of each Lender to make a
Credit Extension on the Closing Date) are subject to the satisfaction, or waiver
in accordance with Section 10.05, of the following conditions precedent:
(i) the Administrative Agent shall have received a fully executed and delivered
Borrowing Notice;
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
(iii) as of such Credit Date, the representations and warranties contained
herein (other than, in the case of any Credit Extension after the Closing Date,
the representations and
55



--------------------------------------------------------------------------------



warranties contained in Sections 4.09 and 4.10) and in the other Loan Documents
shall be true and correct in all material respects on and as of that Credit Date
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date; provided, that to the
extent any such representation or warranty is already qualified by materiality
or Material Adverse Effect, such representation or warranty shall be true and
correct in all respects; and
(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default under the Loan Documents, or a
Default or Event of Default (each as defined in the Existing Credit Agreement)
under the Existing Credit Agreement.
(b) Notices. Any Notice shall be executed by an Authorized Officer of the
Borrower in writing delivered to the Administrative Agent.


Article IV.
REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to enter into this Agreement and to make each
Credit Extension to be made thereby, the Borrower represents and warrants to
each Lender, on the Closing Date and on each Credit Date (other than with
respect to the representations and warranties contained in Sections 4.09 and
4.10, each Credit Date after the Closing Date) that the following statements are
true and correct:
Section 4.01 Organization; Requisite Power and Authority; Qualification. Each of
the Loan Parties (a) is duly organized, duly incorporated or formed, (b) is
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of organization, (c) has all requisite power and authority (i) to
enter into the Loan Documents to which it is a party and (ii) except where
failure to have such power and authority would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to own and
operate its properties and assets and to carry on its business as now conducted,
and (d) is qualified to do business and, if applicable, in good standing in
every jurisdiction where any material portion of its assets are located and
wherever necessary to carry out its material business and operations, except
where the failure to be so qualified would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 4.02 [Reserved].
Section 4.03 Due Authorization. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of each such Loan Party.
Section 4.04 No Conflicts. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not (a) violate
(i) any provision of any law or any governmental rule or regulation applicable
to any such Loan Party or (ii) any of the Organizational Documents of any such
Loan Party, except in the case of clause (a)(i) to the
56



--------------------------------------------------------------------------------



extent any such violation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of such Loan Party except to the extent
such conflict, breach or default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; or (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Loan Party (other than any Liens permitted by Section 6.01).
Section 4.05 Governmental Consents. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party and the incurrence
by the Loan Parties of their Obligations thereunder do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (i) those that have been
obtained or made and are in full force and effect and (ii) those the failure of
which to obtain or make, would not individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
Section 4.06 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and, assuming due execution
by each of the other parties to such Loan Document, is the legally valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its respective terms, except as may be limited by (i) public
policy or bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally,
(ii) equitable principles relating to enforceability (whether considered at a
proceeding in law or in equity) or (iii) any general rules of law referred to in
any legal opinion provided to any Agent or any Lender (or its respective
counsel) with respect to such Loan Document pursuant to this Agreement or any
other Loan Document.
Section 4.07 Historical Financial Statements. The Historical Financial
Statements of the Borrower were prepared in conformity with GAAP and fairly
present, in all material respects, the consolidated financial position, of the
Borrower and its consolidated Subsidiaries, as of the dates thereof and their
consolidated results of operations and cash flows, for the periods then ended.
Section 4.08 [Reserved].
Section 4.09 No Material Adverse Change. Since February 2, 2020, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.
Section 4.10 Adverse Proceedings, Etc. There are no Adverse Proceedings pending
or, to the knowledge of any Authorized Officer of the Borrower, threatened in
writing, that would reasonably be expected to have a Material Adverse Effect.
Section 4.11 Payment of Taxes. All material Tax returns and reports of the Group
required to be filed by any of them have been accurately and timely filed, and
any Taxes required to have been paid by the Group have been paid, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which reserves or other appropriate provisions, if any,
57



--------------------------------------------------------------------------------



have been made in accordance with GAAP or (b) to the extent that the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
Section 4.12 Properties.
(a) Title. Each Group Member has good title to, or valid leasehold interests in,
all its real and personal property material to the operation of its business
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or as would not reasonably be expected to
have a Material Adverse Effect.
(b) Each of Group Member owns, or is licensed to use, all Material Intellectual
Property and the use thereof by the Group Members does not infringe upon the
rights of any other person except as would not reasonably be expected to have a
Material Adverse Effect.
Section 4.13 Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) each
Group Member is in compliance with all applicable Environmental Laws; (b) each
Group Member has obtained and maintained in full force and effect all
Governmental Authorizations required pursuant to Environmental Laws for the
operation of their respective business; (c) there are no conditions,
occurrences, violations of Environmental Law, or presence or Releases of
Hazardous Materials which would reasonably be expected to form the basis of an
Environmental Claim against any Group Member or related to any Real Estate
Assets; and (d) there are no pending Environmental Claims against any Group
Member, and no Group Member has received any written notification of any alleged
violation of, or liability pursuant to, Environmental Law or responsibility for
the Release or threatened Release of, or exposure to, any Hazardous Materials.
Section 4.14 No Defaults. No Default or Event of Default has occurred and is
continuing or would reasonably be expected to occur as a result of any Credit
Extension or performance of any transaction under the Loan Documents.
Section 4.15 Governmental Regulation. No Group Member is subject to regulation
under the Investment Company Act of 1940. No Group Member is a “registered
investment company” as defined in the Investment Company Act of 1940.
Section 4.16 Margin Stock.  No part of the proceeds of the Loans will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.
Section 4.17 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i)
each Employee Benefit Plan is in compliance with such Employee Benefit Plan’s
terms and the applicable provisions of ERISA and the Internal Revenue Code and
the regulations and published interpretations thereunder and (ii) no ERISA Event
has occurred or is reasonably expected to occur.
Section 4.18 Solvency. On the Closing Date, the Borrower and each of its
Subsidiaries are, on a consolidated basis, Solvent.
58



--------------------------------------------------------------------------------



Section 4.19 Compliance with Statutes, Etc. Each Group Member is in compliance
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its assets and property (but excluding any
Environmental Laws, which are subject to Section 4.13), except such
non-compliance that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 4.20 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document and made on or after the Closing Date or in any
other documents, certificates or written statements furnished to any Agent or
Lender by any Group Member (or by its agents on its behalf) for use in
connection with the Transactions contains, when considered together with the
information in the Borrower’s Annual Report on Form 10-K for Fiscal Year ended
February 2, 2020, at the time furnished any untrue statement of a material fact
or omits to state a material fact (known to it, or to the Borrower in the case
of any document not furnished by it) necessary in order to make the statements
contained herein or therein (when furnished and taken as a whole) not materially
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material.
Section 4.21 [Reserved].
Section 4.22 FCPA and Sanctions . To the knowledge of the Borrower, neither the
Borrower nor any of its Subsidiaries nor any of their respective directors or
senior officers is a Sanctioned Person. No part of the proceeds of the Loans
shall be used directly or, to the knowledge of the Borrower, indirectly, in a
manner that would violate the Foreign Corrupt Practices Act of 1977 or
applicable Sanctions. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (b) the
PATRIOT Act.


Article V.
AFFIRMATIVE COVENANTS


Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations under the Loan Documents,
such Loan Party shall:
Section 5.01 Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect, with all applicable
laws, rules, regulations and orders, including, without limitation, ERISA,
Environmental Laws and the PATRIOT Act.
Section 5.02 Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
Taxes imposed
59



--------------------------------------------------------------------------------



upon it or upon its property; provided, however, that neither the Borrower nor
any of its Subsidiaries shall be required to pay or discharge any such Tax (i)
that is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained in accordance with GAAP or (ii) if the
failure to pay or discharge such Tax would not be reasonably expected to have a
Material Adverse Effect.
Section 5.03 Maintenance of Insurance.  In the case of the Borrower, maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is (i) commercially reasonable in the
good faith judgment of the management of the Borrower and (ii) either consistent
with past practices or in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses or owning similar properties
in the same general areas in which such Loan Party operates; provided, however,
that the Loan Parties may self-insure to the extent deemed commercially
reasonable in the good faith judgment of the management of the Borrower.
Section 5.04 Preservation of Existence, Etc. Preserve and maintain and cause
each of its Subsidiaries to preserve and maintain its corporate or other
organizational existence, rights (charter and statutory) and franchises;
provided, however, that the Loan Parties and their Subsidiaries may consummate
any merger or consolidation not prohibited under Section 6.02; and provided,
further, that no Loan Party nor its Subsidiaries shall be required to preserve
its existence or any of its rights or franchises if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Loan Parties and their Subsidiaries, taken as
a whole, or if the failure to preserve such existence, right or franchise would
not reasonably be expected to have a Material Adverse Effect.
Section 5.05 Visitation Rights. At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Loan Parties
and any of their Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants.
Section 5.06 Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account in conformity with GAAP.
Section 5.07 Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties
(including Intellectual Property) that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
in each case except where the failure to so maintain and preserve would not
reasonably be expected to have a Material Adverse Effect.
Section 5.08 Reporting Requirements.
Furnish to the Administrative Agent for prompt distribution to the Lenders:
(a) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year (giving effect to any
extensions permitted by the SEC), the consolidated balance sheet of the Group as
of the end of such Fiscal Quarter and
60



--------------------------------------------------------------------------------



consolidated statements of income and cash flows of the Group for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, duly certified (subject to year-end audit
adjustments) by the Financial Officer as having been prepared in accordance with
GAAP and a Compliance Certificate by the Financial Officer as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 6.04; provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 6.04, a statement of reconciliation
conforming such financial statements to GAAP;
(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year (giving effect to any extensions permitted by the SEC), a copy of
the annual audit report for such year for the Group, containing the consolidated
balance sheet of the Group as of the end of such Fiscal Year and consolidated
statements of income and cash flows of the Group for such Fiscal Year, in each
case accompanied by an audit opinion by Ernst & Young LLP or other independent
public accountants of national standing or otherwise acceptable to the Required
Lenders, which report shall be unqualified as to the scope of audit and shall
state that such financial statements present fairly in all material respects the
financial condition as at the end of such Fiscal Year, and a Compliance
Certificate by the Financial Officer as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 6.04; provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 6.04, a statement of reconciliation conforming such financial
statements to GAAP;
(c) as soon as possible and in any event within five days after an officer of
the Borrower obtains knowledge of the occurrence of any Default continuing on
the date of such statement, a statement of an officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;
(d) promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its security holders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the SEC
or any national securities exchange;
(e) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.10; and
(f) prompt notice of any change in the Public Debt Rating and such other
information respecting the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.
Any information or document that is required to be delivered to the
Administrative Agent pursuant to this Section 5.08(f) shall be deemed delivered
to the Administrative Agent and the Lenders upon the filing of such information
with the SEC at the time such information or document becomes available on
EDGAR; provided that the Borrower gives timely notice to the Administrative
Agent of the filing thereof.
61



--------------------------------------------------------------------------------



Section 5.09 Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that, in the good faith judgment
of the management of the Borrower, are fair and reasonable and no less favorable
to such Loan Party than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Borrower and any of its
Subsidiaries or between and among any Subsidiaries, (b) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or any of its Subsidiaries
or (c) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s Board of
Directors.
Section 5.10 Subsidiaries. If, after the Springing Lien Trigger Event shall have
occurred, any Person becomes a U.S. Subsidiary and Wholly-Owned Subsidiary of
the Borrower (and is not excluded from the definition of “Subsidiary Guarantor”
pursuant to clauses (a)-(e) thereof), then promptly, but in any event within 30
days (or such other time period as the Administrative Agent may agree in its
sole discretion, but in any event no earlier than the date on which the Pledge
and Security Agreement has been executed by the Borrower in accordance with
Section 5.13) after such Person becomes a U.S. Subsidiary and Wholly-Owned
Subsidiary of the Borrower, (a) cause such Person to become (i) a Guarantor
hereunder by executing and delivering to the Administrative Agent a Counterpart
Agreement pursuant to which such Person shall become a “Guarantor” for all
purposes under this Agreement and each other Loan Document and shall be bound by
all of the obligations and shall have all of the rights of a “Guarantor” under
this Agreement and each other Loan Document including, without limitation,
providing the guarantee of the Guaranteed Obligations as set forth in Article
VII and (ii) a grantor under the Pledge and Security Agreement and to execute
all other documents reasonably requested by the Collateral Agent (and consistent
with the terms of the Pledge and Security Agreement) in order to grant and to
perfect a first priority Lien (subject only to Liens permitted pursuant to
Section 6.01) in favor of the Collateral Agent, for the benefit of Guaranteed
Parties, in the Collateral; provided that no actions in any non-U.S.
jurisdiction shall be required in order to create any Lien in assets located or
titled outside the United States or to perfect any Lien in such assets,
including any intellectual property registered in non-U.S. jurisdictions (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (b) as requested by
the Administrative Agent, execute and deliver, or cause to be executed and
delivered, all documents (including without limitation, customary opinions of
counsel), as are similar to those delivered with respect to any Person that has
become a Guarantor in accordance with Section 5.13.
Section 5.11 AML Laws; FCPA and Sanctions.  (i) Use the proceeds of the Loans
only for the purposes set forth in Section 2.06; and (ii) not request any
Borrowing, and not lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person which uses such proceeds
for the purpose of funding activities or business directly, or to the knowledge
of the Borrower or such Subsidiary, indirectly (A) in violation of AML Laws, (B)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the Foreign Corrupt Practices Act of 1977 or (C) for the purpose of
funding, financing or facilitating any activities,
62



--------------------------------------------------------------------------------



business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited for a Person required to comply with Sanctions.
Section 5.12 Further Assurances.  At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.
Section 5.13 Springing Guaranty and Lien.
(a) As soon as is practicable, but in any event within 120 days (subject to
extension by the Administrative Agent in its sole discretion) after the date of
the occurrence of the Springing Lien Trigger Event, (i) the Borrower shall cause
each U.S. Subsidiary that is a Wholly-Owned Subsidiary of the Borrower and that
is not excluded from the definition of “Subsidiary Guarantor” pursuant to
clauses (a)-(e) thereof, to become a Guarantor hereunder by executing and
delivering to the Administrative Agent a Counterpart Agreement pursuant to which
such Person shall become a “Guarantor” for all purposes under this Agreement and
each other Loan Document and shall be bound by all of the obligations and shall
have all of the rights of a “Guarantor” under this Agreement and each other Loan
Document including, without limitation, providing the guarantee of the
Guaranteed Obligations as set forth in Article VII and (ii) the Borrower and the
Guarantors shall become grantors under the Pledge and Security Agreement and
execute all other documents reasonably requested by the Collateral Agent (and
consistent with the terms of the Pledge and Security Agreement) in order to
grant and to perfect a first priority Lien (subject only to Liens permitted
pursuant to Section 6.01) in favor of the Collateral Agent, for the benefit of
Guaranteed Parties, in the Collateral; provided that no actions in any non-U.S.
jurisdiction shall be required in order to create any Lien in assets located or
titled outside the United States or to perfect any Lien in such assets,
including any intellectual property registered in non-U.S. jurisdictions (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).
(b) At the time of the execution and delivery of the Counterpart Agreement and
Pledge and Security Agreement, the Borrower shall cause to be delivered
customary opinions of counsel with respect to the Guarantors and grantors named
therein.


Article VI.
NEGATIVE COVENANTS


Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations under the Loan Documents,
such Loan Party shall not, and, in the case of Section 6.01 and Section 6.03,
shall cause each of its Subsidiaries not to:
Section 6.01 Liens.  Create, incur or assume any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Loan Party or any of its Subsidiaries,
whether now owned or hereafter acquired or licensed, or any income, profits or
royalties therefrom, except:
63



--------------------------------------------------------------------------------



(a) Permitted Liens;
(b) Liens securing obligations under Finance Leases;
(c) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced;
(d) the Liens existing on the Closing Date and described on Schedule 6.01(d);
(e) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower and Liens on assets existing at the time
such assets are acquired by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Borrower or such Subsidiary
or acquired by the Borrower or such Subsidiary;
(f) Liens securing any Loans, reimbursements of amounts drawn under letters of
credit under the Existing Credit Agreement, any other Obligations under or in
connection with the Loan Documents or any “Obligations” under and as defined in
the Existing Credit Agreement so long as the Obligations hereunder are secured
equally and ratably therewith;
(g) Liens not otherwise permitted by this Section 6.01 securing Indebtedness or
other obligations of the Borrower and its Subsidiaries; provided that the
aggregate principal amount of all such Indebtedness and other obligations,
together with any Indebtedness incurred under Section 6.03(n), does not exceed
an amount equal to 12.5% of Consolidated Net Worth of the Borrower and its
Subsidiaries at the time of creation, incurrence or assumption of such
Indebtedness or other obligation; and
(h) the replacement, extension or renewal of any Lien permitted by clause (c) or
(d) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness or other obligations
secured thereby.
Section 6.02 Mergers, Etc.  Allow the Borrower to merge or consolidate with or
into any Person, or convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries taken as a whole to any Person, except that (a) the Borrower may
merge or consolidate with any other Person so long as the Borrower is the
64



--------------------------------------------------------------------------------



surviving Person and (b) the following shall be permitted: (A) the Person formed
by such consolidation or into which the Borrower is merged, or the acquiring
Person, is a Person organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia, (B) such Person
expressly assumes, pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, the Borrower’s obligations for the due and punctual
payment of the Obligations and the performance of every covenant, in each case,
under the Loan Documents on the part of the Borrower to be performed, (C)
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing and (D) each Lender shall have
received have received, at least three Business Days prior to the consummation
of such transaction, (I) all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and (II) if the
successor Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower.
Section 6.03 Indebtedness.  Allow any Subsidiary to, create, incur, assume or
guaranty, or otherwise become liable with respect to any Indebtedness, except:
(a) Unsecured Indebtedness owing to the Borrower or any of its Subsidiaries;
(b) Indebtedness listed on Schedule 6.03(b) (the “Existing Subsidiary Debt”),
and any Indebtedness extending the maturity of, or replacing, refunding,
renewing or refinancing, in whole or in part, the Existing Subsidiary Debt;
provided, that the principal amount of such Existing Subsidiary Debt shall not
be increased above the principal amount thereof outstanding immediately prior to
such extension, replacement, refunding, renewal or refinancing (except by an
amount equal to any existing commitments utilized thereunder and in respect of
unpaid premiums (if any), unpaid interest (including post-petition interest) and
fees, expenses and charges resulting from any such extension, replacement,
refunding, renewal or refinancing) as a result of or in connection with such
extension, replacement, refunding, renewal or refinancing;
(c) guarantees by any Subsidiary in respect of Indebtedness of any other
Subsidiary otherwise permitted under this Section 6.03;
(d) Indebtedness representing deferred compensation or similar obligations to
employees incurred in the ordinary course of business;
(e) any Indebtedness of (A) a Person that becomes a Subsidiary of the Borrower
to the extent such Indebtedness exists at the time such Person becomes a
Subsidiary of the Borrower and is not created in contemplation of or in
connection with such Person becoming a Subsidiary of the Borrower and (B) a
Subsidiary of the Borrower to the extent such Indebtedness is assumed in
connection with an acquisition made by such Subsidiary and is not created in
contemplation of such acquisition; provided, however, that such Indebtedness
shall not be guaranteed by any Subsidiary other than the acquired Subsidiary and
its Subsidiaries unless such Subsidiary is a Guarantor;
65



--------------------------------------------------------------------------------



(f) any guarantees for the Loans, reimbursement obligations under letters of
credit issued under the Existing Credit Agreement, any other Obligations under
or in connection with the Loan Documents or any “Obligations” under and as
defined in the Existing Credit Agreement;
(g) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;
(h) Indebtedness under Finance Leases;
(i) unsecured obligations due to vendors under any vendor factoring line;
(j) obligations in respect of letters of credit entered into in the ordinary
course of business;
(k) obligations under Hedge Agreements entered into for bona fide hedging
purposes and not for speculative purposes;
(l) any liability arising under a declaration of joint and several liability
used for the purpose of section 2:403 Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) Dutch
Civil Code);
(m) any liability arising as a result of two or more Group Members being part of
a fiscal unity (fiscale eenheid) for Dutch Tax purposes;
(n) other Indebtedness of the applicable Subsidiaries that, together with the
amount of Indebtedness and other obligations secured by Liens permitted under
Section 6.01(g), does not exceed 12.5% of Consolidated Net Worth of the Borrower
and its Subsidiaries at the time of creation, incurrence or assumption of such
Indebtedness; and
(o) any Indebtedness of a Guarantor until such time as such Subsidiary is no
longer a Guarantor;
provided that the if the Borrower has elected, at its option, to cause any
Subsidiary to be a Guarantor or a Subsidiary has otherwise been required to
become a Guarantor hereunder, such restrictions shall not apply to such
Subsidiary from and after such time as it shall be a Guarantor.
Section 6.04 Financial Covenants.  In the case of the Borrower:
(a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of the first Fiscal Quarter succeeding the Closing Date and any Fiscal
Quarter thereafter to be less than 5.00:1.00.
(b) Net Leverage Ratio. Permit the Net Leverage Ratio as of the last day of the
first Fiscal Quarter succeeding the Closing Date and any Fiscal Quarter
thereafter to exceed (i) if such day occurs during an Acquisition Period, 4.50
to 1.00 or (ii) if such day does not occur during an Acquisition Period,
4.00:1.00.
Notwithstanding anything herein to the contrary, (i) at any time after the
definitive agreement for any Qualifying Acquisition has been executed (or, in
the case of a Qualifying Acquisition in
66



--------------------------------------------------------------------------------



the form of a tender offer or similar transaction, after the offer shall have
been launched) and prior to the consummation of such Qualifying Acquisition (or
termination of the definitive documentation in respect thereof (or such earlier
date as such Indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds thereof) shall be excluded from the
calculation of the Interest Coverage Ratio and Net Leverage Ratio and (ii) if
the financial covenants and/or defined terms relating thereto set forth in the
Existing Credit Agreement shall from time to time be amended, replaced, waived
or otherwise modified in any respect in accordance with the terms thereof (or
through any restatement, replacement or refinancing thereof), this Section 6.04
(and any defined terms relating hereto) shall automatically and without any
further action by any Lender or the Administrative Agent be amended, waived or
otherwise modified to the extent required to render this Section 6.04 identical
to the financial covenants (and any defined terms relating thereto) in the
Existing Credit Agreement after giving effect to such amendment, replacement,
waiver or modification (or restatement, replacement or refinancing thereof).


Article VII.
GUARANTY


Section 7.01 Guaranty of the Obligations.
(a) Subject to the provisions of Section 7.02, each Guarantor jointly and
severally hereby irrevocably and unconditionally guaranties to the
Administrative Agent for the ratable benefit of the Guaranteed Parties the due
and punctual Payment in Full of all Obligations of the Borrower when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any comparable provision of any other
Debtor Relief Law) (the “Guaranteed Obligations”).
(b) Any time after the Closing Date, the Borrower may cause any Subsidiary to
guarantee the Obligations of the Borrower hereunder by delivering to the
Administrative Agent a Counterpart Agreement pursuant to which such Person shall
become a “Guarantor” for all purposes under this Agreement and each other Loan
Document and shall be bound by all of the obligations and shall have all of the
rights of a “Guarantor” under this Agreement and each other Loan Document
including, without limitation, providing the guarantee of the Guaranteed
Obligations as set forth in this Article VII.
Section 7.02 Limitation on Liability; Contribution by Guarantors.
(a) Notwithstanding the foregoing, each Guarantor, and by acceptance of the
benefits hereof, the Administrative Agent and each other Guaranteed Party,
hereby confirms that it is the intention of all such Persons that each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent conveyance for purposes of the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the
67



--------------------------------------------------------------------------------



Administrative Agent and the Lenders hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor hereunder at any time shall be limited
to the maximum amount as will result in the Guaranteed Obligations of such
Guarantor hereunder not constituting a fraudulent transfer or conveyance.
(b) Each Guarantor (the “Contributing Guarantors”) desires to allocate among
themselves, in a fair and equitable manner, the Guaranteed Obligations arising
under this Guaranty. Accordingly, in the event any payment or distribution is
made on any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such
that its Aggregate Payments exceed its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other applicable
Contributing Guarantors in an amount sufficient to cause each such Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations,. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of any Debtor
Relief Law; provided, that solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 7.02, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.02), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other applicable Contributing Guarantors as
contributions under this Section 7.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
the applicable Contributing Guarantors of their obligations as set forth in this
Section 7.02 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.02.
Section 7.03 Payment by Guarantors.
Subject to Section 7.02, the Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Guaranteed Party may have at law or in equity against any of them by virtue
hereof, that upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a)
68



--------------------------------------------------------------------------------



of the Bankruptcy Code, 11 U.S.C. § 362(a), or any comparable provision of any
other Debtor Relief Law), the Borrower and the Guarantors, as applicable, shall
upon demand pay, or cause to be paid, in cash, to the Administrative Agent for
the ratable benefit of the Guaranteed Parties, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for the Borrower’s becoming the subject of a case under the
Bankruptcy Code or any other Debtor Relief Law, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case or analogous proceeding under
any Debtor Relief Law) and all other Guaranteed Obligations then owed to the
Guaranteed Parties as aforesaid.
Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that, to
the maximum extent permitted by applicable law, its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
Guarantor or surety other than Payment in Full of the applicable Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees, to the maximum extent permitted by applicable
law, as follows:
(a) this Guaranty is a guaranty of payment when due and not of collectability;
(b) this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(c) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Guaranteed Party with respect to the existence of such Event of
Default;
(d) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
(e) payment by any Guarantor of a portion, but not all, of the applicable
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the applicable Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor’s covenant to pay a portion of the applicable Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the applicable Guaranteed Obligations that is
not the subject of such suit, and such judgment shall not, except to the extent
satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the applicable Guaranteed
Obligations;
(f) any Guaranteed Party, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise
69



--------------------------------------------------------------------------------



change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Guaranteed Party in respect hereof or the
Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Guaranteed Party may have against
any such security, in each case as such Guaranteed Party in its discretion may
determine consistent herewith and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents; and
(g) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
applicable Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to Events of
Default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect
(other than with respect to defense of payment or performance in full); (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guaranteed Obligations, even though any
Guaranteed Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Guaranteed Party’s consent to the change,
reorganization or termination of the corporate structure or existence of any
Group Member and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses (other than
70



--------------------------------------------------------------------------------



defense of payment or performance in full), set-offs or counterclaims which the
Borrower may allege or assert against any Guaranteed Party in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or omission, or delay to do any other act, which
may or might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
Section 7.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Guaranteed Parties: (a) any right to require any Guaranteed
Party, as a condition of payment or performance by such Guarantor, to
(i) proceed against the Borrower, any other guarantor (including any other
Guarantor) of the applicable Guaranteed Obligations or any other Person,
(ii) proceed against or exhaust any security held from the Borrower, any such
other guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Guaranteed Party in
favor of the Borrower, any such other guarantor or any other Person, or
(iv) pursue any other remedy in the power of any Guaranteed Party whatsoever;
(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Borrower or any other guarantor (including
any other Guarantor) including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Borrower or any such other guarantor from any cause other than
Payment in Full of the applicable Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Guaranteed Party protect, secure, perfect or insure any
security interest or Lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, or under any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7.04 and any right to
consent to any thereof; and (g) any defenses (other than defense of payment or
performance in full) or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
applicable Guaranteed Obligations shall have been Paid in Full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such
71



--------------------------------------------------------------------------------



Guarantor now has or may hereafter have against the Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Guaranteed Party now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Guaranteed Party. In
addition, until the applicable Guaranteed Obligations shall have been Paid in
Full, each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the applicable Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Guaranteed Party may have against the Borrower, to all right, title and
interest any Guaranteed Party may have in any such collateral or security, and
to any right any Guaranteed Party may have against such other guarantor. If any
amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
applicable Guaranteed Obligations shall not have been Paid in Full, such amount
shall be held in trust for the Administrative Agent on behalf of the Guaranteed
Parties and shall forthwith be paid over to the Administrative Agent for the
benefit of the Guaranteed Parties to be credited and applied against the
applicable Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
Section 7.07 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations, respectively,
shall have been Paid in Full. Each Guarantor hereby irrevocably waives any right
to revoke this guaranty as to future transactions giving rise to any Guaranteed
Obligations.
Section 7.08 Authority of Guarantors or the Borrower.  It is not necessary for
any Guaranteed Party to inquire into the capacity or powers of any Guarantor or
the Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them.
Section 7.09 Financial Condition of the Borrower. Any Credit Extension may be
made to the Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation. No Guaranteed
Party shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of such
obligor. Each Guarantor has adequate means to obtain information from each such
obligor on a continuing basis concerning the financial condition of each such
obligor and its ability to perform its obligations under the Loan Documents, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of each such obligor and of all circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Guaranteed Party to disclose
any matter, fact or thing relating to the business, operations or conditions of
any such obligor now known or hereafter known by any Guaranteed Party.
72



--------------------------------------------------------------------------------



Section 7.10 Bankruptcy, Etc.
(a) The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding (or analogous proceeding under any Debtor Relief Law), voluntary or
involuntary, involving the bankruptcy, insolvency, examinership, receivership,
reorganization, liquidation or arrangement of the Borrower or any other
Guarantor or by any defense which the Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the applicable Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in Section 7.10(a) (or, if interest on any
portion of the applicable Guaranteed Obligations ceases to accrue by operation
of law by reason of the commencement of such case or proceeding, such interest
as would have accrued on such portion of the applicable Guaranteed Obligations
if such case or proceeding had not been commenced) shall be included in the
applicable Guaranteed Obligations because it is the intention of the Guarantors
and Guaranteed Parties that the Guaranteed Obligations which are guaranteed by
the Guarantors pursuant hereto should be determined without regard to any rule
of law or order which may relieve the Borrower of any portion of such Guaranteed
Obligations. The Guarantors shall permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person
under any Debtor Relief Law to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.
(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors with respect to such amounts
hereunder shall be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
any Guaranteed Party as a preference, fraudulent transfer or otherwise, and any
such payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
Section 7.11 Discharge of Guaranty.
If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of or such Guarantor
ceases to be a Subsidiary, in each case in accordance with the terms hereof or
as otherwise consented to by the Required Lenders (or such other Lenders as may
be required to give such consent under Section 10.05), the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder and all
security interests (if any) granted in the Collateral by such Guarantor to
secure such Guaranty shall automatically be discharged and released without any
further action by any Guaranteed Party or any other Person effective as of the
time of such transaction or consent. Upon request of the Borrower, the
Administrative Agent and the Collateral Agent shall take, and the Lenders hereby
authorize the Administrative Agent and the Collateral Agent to take, such
actions as shall be reasonably requested to evidence the termination and release
of such Guaranty and the security interests in the Collateral.


73



--------------------------------------------------------------------------------



Article VIII.
EVENTS OF DEFAULT


Section 8.01 Events of Default. If any one or more of the following conditions
or events occur and is continuing:
(a) Failure to Make Payments When Due. The Borrower shall fail to pay (i) any
principal of any Loan when the same becomes due and payable; or (ii) the
Borrower shall fail to pay any interest on any Loan or make any other payment of
fees or other amounts payable under this Agreement or any Note within five days
after the same becomes due and payable; or
(b) Breach of Representations, Etc. Any representation or warranty made by any
Loan Party herein or by any Loan Party (or any of its officers) in any
certificate, document, financial or other statements in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or
(c) Breach of Certain Covenants. (i) Any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in Section 2.06, Section 5.04
(solely as to the existence of the Borrower), or Article VI, or (ii) any Loan
Party shall fail to perform or comply with any other term or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders; or
(d) Default Under Other Agreements. The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Material
Indebtedness (but excluding Indebtedness outstanding hereunder) of the Borrower
or such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, or to require the prepayment or redemption (other than by a
regularly scheduled required prepayment or redemption), purchase or defeasance
of such Indebtedness or that an offer to repay, redeem, purchase or defease such
Indebtedness be made, in each case prior to the stated maturity thereof;
provided that this Section 8.01(d) shall not apply to (i) secured Indebtedness
that becomes due as a result of a disposition, transfer, condemnation, insured
loss or similar event relating to the property or assets securing such
Indebtedness, (ii) any customary offer to repurchase provisions upon an asset
sale, (iii) customary debt and equity proceeds prepayment requirements contained
in any bridge or other interim credit facility, (iv) Indebtedness of any Person
assumed in connection with the acquisition of such Person to the extent that
such Indebtedness is repaid as required by the terms thereof as a result of the
acquisition of such Person or (v) the redemption of any Indebtedness incurred to
finance an acquisition pursuant to any special mandatory redemption feature that
is triggered as a result of the failure of such acquisition to occur; or
74



--------------------------------------------------------------------------------



(e) Insolvency; Bankruptcy. Any Loan Party or Material Company shall generally
not pay its Indebtedness as such Indebtedness become due, or shall admit in
writing its inability to pay its Indebtedness generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against such Loan Party or Material Company seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, suspension of
payments, a moratorium of any Indebtedness, dissolution, administration,
provisional supervision, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its Indebtedness under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Loan Party or
Material Company shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or
(f) Judgments and Attachments. Judgments or orders for the payment of money in
excess of $150,000,000 in the aggregate shall be rendered against the Borrower
or any of its Subsidiaries by a court of competent jurisdiction and such
judgment or order for payment is not satisfied, discharged, vacated, bonded or
stayed pending appeal within a period of 60 consecutive days; or
(g) Non-Monetary Judgments. Any non-monetary judgment or order shall be rendered
against the Borrower or any of its Subsidiaries by a court of competent
jurisdiction that could be reasonably expected to have a Material Adverse
Effect, and such judgment or order is not satisfied, discharged, vacated, bonded
or stayed pending appeal within a period of 60 consecutive days; or
(h) Change of Control. A Change of Control occurs; or
(i) Employee Benefit Plans. There shall occur one or more ERISA Events which,
individually or in the aggregate, results in or would reasonably be expected to
result in a Material Adverse Effect;
(j) Invalidity of this Agreement. Any provision of this Agreement shall for any
reason cease to be valid and binding on or enforceable against the Borrower or
other Loan Party or the Borrower or other Loan Party shall so state in writing;
or
(k) Invalidity of Security Documents. After the occurrence of the Springing Lien
Trigger Event, any Security Document ceases to be in full force and effect
(other than by reason of release of Collateral in accordance with the terms
hereof or thereof) or shall become null and void or the collateral agent named
therein shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Document with the priority required
thereby, in each case, for any reason other than the failure of the collateral
agent named therein to take any action within its control; provided that this
clause shall not apply to any Security Document the invalidity of which would
not reasonably be considered prejudicial to the interests of the Guaranteed
Parties taken as a whole;
75



--------------------------------------------------------------------------------



THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(e), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments shall immediately terminate; (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (i) the unpaid principal amount of
and accrued interest on the Loans, (ii) [reserved] and (iii) all other
Obligations under the Loan Documents; (C) the Administrative Agent may cause the
enforcement of any and all Liens and security interests created pursuant to any
Security Documents and (D)  the Administrative Agent may exercise on behalf of
themselves, the Lenders and the other Guaranteed Parties all rights and remedies
available to the Administrative Agent and the Guaranteed Parties under the Loan
Documents or under applicable law or in equity.


Article IX.
AGENTS


Section 9.01 Appointment of Agents. Citi is hereby appointed as Syndication
Agent hereunder, and each Lender hereby authorizes Citi to act as the
Syndication Agent in accordance with the terms hereof and the other Loan
Documents. Barclays is hereby appointed as the Administrative Agent and, from
and after the occurrence of a Springing Lien Trigger Event, Collateral Agent (in
such capacity, the “Collateral Agent”) hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays to act as the
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Loan Documents. Truist Bank is hereby appointed as the
Documentation Agent hereunder, and each Lender hereby authorizes Truist Bank to
act as the Documentation Agent in accordance with the terms hereof and the other
Loan Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article IX (other than as expressly provided herein) are
solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third party beneficiary of any of the provisions of this
Article IX (other than as expressly provided herein). In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Group
Member. The Syndication Agent and the Documentation Agent, without consent of or
notice to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the Arrangers,
the Bookrunners, the Syndication Agent and the Documentation Agent are named as
such for recognition purposes only, and in their respective capacities as such
shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Arrangers, the Bookrunners, the Syndication Agent and the Documentation
Agent shall be entitled to all indemnification and reimbursement rights in favor
of the Agents provided herein and in the other Loan Documents and all of the
other benefits of this Article IX
Section 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies
76



--------------------------------------------------------------------------------



hereunder and under the other Loan Documents as are specifically delegated or
granted to such Agent by the terms hereof and thereof, together with such
powers, rights and remedies as are reasonably incidental thereto. In the event
that any obligations (other than the Obligations) are permitted to be incurred
hereunder and secured by Liens permitted to be incurred hereunder on all or a
portion of the Collateral, each Lender authorizes the Administrative Agent and
the Collateral Agent to enter into intercreditor agreements, subordination
agreements and amendments to the Security Documents to reflect such arrangements
on terms acceptable to the Administrative Agent and Collateral Agent (each, an
“Intercreditor Agreement”). Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship or
other implied duties in respect of any Lender, any Loan Party or any other
Person; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement and in the
other Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under the agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
Section 9.03 General Immunity.
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, or for the
creation, perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Loan Party or to any Agent or Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of any Group Member or to make any disclosures
with respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans.
(b) Exculpatory Provisions. No Administrative Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders (i) for
any action taken or omitted by any Agent (A) under or in connection with any of
the Loan Documents or (B) with the consent or at the request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any
77



--------------------------------------------------------------------------------



other instructing group of Lenders specified by this Agreement) except to the
extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (ii) for any failure of any Loan Party to perform its
obligations under this Agreement or any other Loan Document. No Agent shall,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose or be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. Each Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Required Lenders (or such other Lenders as
may be required to give such instructions under Section 10.05) and, upon receipt
of such instructions from Required Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions and shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for a Group Member), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 10.05).
(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.03 and
of Section 9.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or Collateral Agent, as
applicable. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent or the Collateral Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and
78



--------------------------------------------------------------------------------



privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided, that the
Administrative Agent and Collateral Agent shall be responsible for all acts of
each of their respective sub-agents, and each Loan Party, Guaranteed Party and
other Person shall have the same rights against the Administrative Agent or
Collateral Agent, as applicable, as if the Administrative Agent or Collateral
Agent, as applicable, had performed the duties and exercised the rights and
powers under this Agreement or any other Loan Document that its sub-agent
performed or exercised.
(d) Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender. In the event that the Administrative Agent shall receive such
a notice, the Administrative Agent shall give notice thereof to the Lenders,
provided that failure to give such notice shall not result in any liability on
the part of the Administrative Agent.
Section 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder in its capacity as a Lender as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders. The Lenders
acknowledge that pursuant to such activities, the Agents or their Affiliates may
receive information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.
Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Group in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of the Group. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
79



--------------------------------------------------------------------------------



(b) Each Lender, by delivering its signature page hereto or an Assignment
Agreement or a Joinder Agreement and funding its Revolving Loans or Incremental
Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by the any Agent, Required Lenders or Lenders,
as applicable on the Closing Date or as of the date of funding of such Loans.
Section 9.06 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent to the extent that such Agent
shall not have been reimbursed by any Loan Party (and without limiting its
obligation to do so), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided, further, that this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
Section 9.07 Successor Agents.
(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Required Lenders
shall have the right, upon five Business Days’ notice to the Borrower, to
appoint a successor Administrative Agent. If neither Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower and Required Lenders, may retain its role as the
Collateral Agent under any Security Document. Except as provided in the
preceding sentence, any resignation of Barclays or its successor as the
Administrative Agent pursuant to this
80



--------------------------------------------------------------------------------



Section 9.07 shall also constitute the resignation of Barclays or its successor
as the Collateral Agent. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 9.07 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent hereunder. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums and items of
Collateral held under the Security Documents (if any), together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Administrative Agent under the Loan Documents,
and (ii) execute and deliver to such successor Administrative Agent such
amendments to financing statements (if any), and take such other actions, as may
be necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Security
Documents (if any), whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. If the Administrative
Agent is retaining its role as Collateral Agent, the actions enumerated in the
preceding sentence will be modified to account for such retained role. Any
successor Administrative Agent appointed pursuant to this Section 9.07 shall,
upon its acceptance of such appointment, become the successor Collateral Agent
for all purposes hereunder. If Barclays or its successor as the Administrative
Agent pursuant to this Section 9.07 has resigned as the Administrative Agent but
retained its role as the Collateral Agent and no successor Collateral Agent has
become the Collateral Agent pursuant to the immediately preceding sentence,
Barclays or its successor may resign as the Collateral Agent upon notice to the
Borrower and Required Lenders at any time.
(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and the Loan Parties.
The Administrative Agent shall have the right to appoint a financial institution
as the Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower and the Required Lenders and the Collateral Agent’s resignation shall
become effective on the earlier of (i) the acceptance of such successor
Collateral Agent by the Borrower and the Required Lenders or (ii) the thirtieth
day after such notice of resignation. Upon any such notice of resignation, if a
successor Collateral Agent has not already been appointed by the retiring
Collateral Agent, Required Lenders shall have the right, upon five Business
Days’ notice to the Administrative Agent, to appoint a successor Collateral
Agent. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor Collateral Agent, the successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security
Documents, and the retiring Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums and items of Collateral
held hereunder or under the Security Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Agreement and the
Security Documents, and (ii) execute and deliver to such successor Collateral
Agent or otherwise authorize the filing of such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created under the Security Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Security Documents.
81



--------------------------------------------------------------------------------



After any retiring Collateral Agent’s resignation hereunder as the Collateral
Agent, the provisions of this Agreement and the Security Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Security Documents while it was the Collateral Agent hereunder.
Section 9.08 Security Documents and Guaranty.
(a) Agents under Security Documents and Guaranty. Each Guaranteed Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Guaranteed Parties, to be the
agent for and representative of Guaranteed Parties with respect to the Guaranty
and, if applicable, the Collateral and the Security Documents; provided, that,
except as expressly set forth herein, neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations. Subject to Section 10.05, without further written consent or
authorization from any Guaranteed Party, the Administrative Agent or the
Collateral Agent, as applicable may execute any documents or instruments
necessary (i) in connection with a sale or disposition of assets permitted by
this Agreement, to release any Lien encumbering any item of Collateral that is
the subject of such sale or other disposition of assets or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.05) have otherwise consented or (ii) to release any Guarantor from
the Guaranty pursuant to Section 7.11 or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 10.05) have otherwise consented.
(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Guaranteed Party hereby
agree that (i) no Guaranteed Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Guaranteed Parties in accordance with
the terms hereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent and (ii) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Guaranteed Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.
(c) [Reserved].
(d) Release of Collateral and Guarantee, Termination of Loan Documents.
(i) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations under the Loan Documents have been Paid in Full,
this
82



--------------------------------------------------------------------------------



Agreement and all other Loan Documents, all guarantee obligations provided for
in any Loan Document and all security interests granted pursuant to any Loan
Document shall automatically terminate, and upon request of the Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender) take such actions as shall be reasonably requested to
evidence the release of their security interest in all Collateral and to
evidence the release of all guarantee obligations provided for in any Loan
Document. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations under the Loan
Documents guaranteed thereby shall be rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, dissolution, liquidation,
examinership, receivership, administration, provisional supervision or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor, liquidator, administrator, provisional
supervisor, examiner or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(ii) Upon any disposition of property permitted by this Agreement, any security
interest in such property provided for in any Security Document shall be deemed
to be automatically released and such property shall automatically revert to the
applicable Loan Party with no further action on the part of any Person. The
Collateral Agent shall, at the applicable Loan Party’s expense, execute and
deliver or otherwise authorize the filing of such documents as such Loan Party
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.
(iii) Notwithstanding anything to the contrary contained in any Security
Document or any other Loan Document, in the event that the Collateral Agent
exercises any of its rights or remedies under the Loan Documents with respect to
Collateral that is the subject of a Trademark (as defined in the Pledge and
Security Agreement) license agreement entered into by the Borrower or any of its
Subsidiaries, the Lenders hereby agree that the Collateral Agent shall, and the
Collateral Agent hereby agrees that it shall, exercise such rights and remedies
subject to the obligation to pay royalties and the restrictions on the
marketing, sale and distribution of such goods, in each case, that are contained
in the applicable licensing agreement; provided that such restrictions are in
the nature of customary restrictions intended to preserve the rights of the
applicable licensors in the licensed Intellectual Property, preserve the
prestige, image and goodwill of the licensed Intellectual Property and the
licensor and/or avoid the infringement of the rights of any third party,
including, without limitation, any other licensee of the applicable licensor. At
the request of the Borrower or any of its Subsidiaries from time to time, the
Lenders hereby agree that the Collateral Agent shall be authorized to, and the
Collateral Agent hereby agrees that it shall, execute and deliver to the
Borrower acknowledgments of the Lenders’ and the Collateral Agent’s agreements
pursuant to the foregoing sentence, for the benefit of the applicable licensor.
(iv) Each Lender hereto agrees that upon the occurrence of the Springing Lien
Trigger Event, the Administrative Agent is authorized to enter into the Pledge
and Security Agreement and any related Security Documents in such form as is
acceptable to the Administrative Agent and no further consent of such Lender
shall be required.
83



--------------------------------------------------------------------------------



Section 9.09 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other Governmental Authority, or
the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall severally indemnify the Administrative Agent (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses incurred and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, that nothing in this Section
9.09 shall impose any obligation on any Loan Party.
Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations under the Loan
Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the other
Guaranteed Parties (including fees, disbursements and other expenses of counsel)
allowed in such judicial proceeding and (b) to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same. Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and other Guaranteed Party to make such payments to the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Guaranteed Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations under the Loan Documents or
the rights of any Lender or other Guaranteed Party to authorize the
Administrative Agent to vote in respect of the claim of such Person or in any
such proceeding.
Section 9.11 Administrative Agent’s “Know Your Customer” Requirements.  Each
Lender shall promptly, upon the request of the Administrative Agent, provide
such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.
84



--------------------------------------------------------------------------------



Section 9.12 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) of one or more Benefit Plans with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments or this Agreement,
(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is not a fiduciary with respect to the assets of
such
85



--------------------------------------------------------------------------------



Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


Article X.
MISCELLANEOUS
Section 10.01 Notices.
(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent or the
Administrative Agent shall be sent to such Person’s address as set forth on
Schedule 10.01(a) or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Schedule 10.01(a) or otherwise indicated to
the Administrative Agent in writing. Except as otherwise set forth in
Section 10.01(b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, ordinary or registered post, or three Business Days after
depositing it in the ordinary or prepaid post or United States mail with postage
prepaid and properly addressed; provided, that no notice to any Agent shall be
effective until received by such Agent; provided, further, that any such notice
or other communication shall at the request of the Administrative Agent be
provided to any sub-agent appointed pursuant to Section 9.03(c) hereto as
designated by the Administrative Agent from time to time.


(b) Electronic Communications.
(i) Notices and other communications to the Administrative Agent, the Collateral
Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, the
Collateral Agent and each Lender, as applicable; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
other Agent and the Borrower hereby agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that any Borrowing Notice or notice of an
Event of Default shall be promptly confirmed by facsimile. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
86



--------------------------------------------------------------------------------



(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct or (B) indirect, special, incidental or consequential damages.
(iv) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.
(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.01, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.
(c) Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.
Section 10.02 Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable out-of-pocket costs and expenses incurred by the Agents and the
Arrangers in connection with the negotiation, preparation and execution of the
Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto; (b) the reasonable fees, expenses and disbursements of
counsel to the Agents (in each case including allocated costs of internal
counsel) in connection with the negotiation, preparation, execution and
administration of the
87



--------------------------------------------------------------------------------



Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto and any other documents or matters requested by the
Borrower; provided that reasonable attorney’s fees shall be limited to one
primary counsel and, if reasonably required by the Administrative Agent, one
local counsel per jurisdiction and one specialist counsel per specialty,
provided, further, that no such limitation shall apply if counsel for the
Administrative Agent determines in good faith that there is a conflict of
interest that requires separate representation for any Agent or Lender; (c) all
the actual costs and reasonable out-of-pocket expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of the Collateral Agent,
for the benefit of Guaranteed Parties, including filing and recording fees,
expenses and Taxes, stamp or documentary Taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to the
Collateral Agent and the Administrative Agent; (d) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (e) all other actual costs and
reasonable out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto; and (f) all actual costs and reasonable out-of-pocket
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent or any Lender
in enforcing any Obligations under the Loan Documents of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents
(including in connection with the sale, lease or license of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings. All amounts due under this
Section 10.02 shall be due and payable promptly after demand therefor.
Section 10.03 Indemnity.
(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby are consummated, each Loan Party agrees
to defend (subject to Indemnitees’ rights to selection of counsel), indemnify,
pay and hold harmless, each Agent, Arranger, Bookrunner, any other agent or
co-agent (if any) designated by the Bookrunners with respect to the credit
facilities hereunder, and each Lender and the officers, partners, members,
directors, trustees, shareholders, advisors, employees, representatives,
attorneys, controlling persons, agents and Affiliates of each Agent, Arranger,
Bookrunner, other agent or co-agent (if any) designated by the Bookrunners with
respect to the credit facilities hereunder and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
that no Loan Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities (a) arise from (i) the gross negligence or willful misconduct of
such Indemnitee or any of such Indemnitee’s Affiliates or any of its or their
respective partners, trustees, shareholders, officers, directors, employees,
advisors, representatives, agents, attorneys, controlling persons or members or
(ii) a material breach of such Indemnitee’s (or any of its Affiliates’ or any of
its or their respective partners’, trustees’, shareholders’, officers’,
directors’, employees’, advisors’, representatives’, agents’, attorneys’,
controlling persons’ and members’) obligations under the Loan Documents, in each
88



--------------------------------------------------------------------------------



case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (b) arise out of any dispute among Indemnitees (other than a
dispute involving claims against the Administrative Agent, the Collateral Agent,
an Arranger or a Bookrunner, in each case in their respective capacities as
such) that did not involve actions or omissions of the Loan Parties or their
Affiliates or (c) arise in connection with any settlement entered into by such
Indemnitee without the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of the Loan Parties (provided,
however, that the foregoing indemnity will apply to any such settlement in the
event the Loan Parties were offered the ability to assume the defense of the
action that was the subject matter of such settlement and elected not to assume
the defense); provided, further, that in connection therewith, the Loan Parties
shall only be responsible for the fees, charges and disbursements of a single
counsel selected by the Administrative Agent for all Indemnitees and of such
special and local counsel as the Administrative Agent may deem appropriate in
its good faith discretion, except that if any Indemnitee reasonably concludes
that its interests conflict or are reasonably likely to conflict with those of
other Indemnitees and notifies the Loan Parties of such conflict, the Loan
Parties shall also be responsible for the fees, charges and disbursements of one
separate counsel for such conflicted Indemnitees. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Loan Party shall to the
extent permitted by law contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. For the
avoidance of doubt, this Section 10.03 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(b) To the extent permitted by applicable law, no Loan Party or Indemnitee shall
be responsible or liable to any Person for any special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) alleged as arising out of, in connection with, as a result of
or in any way related to this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, the transmission of information
through the Internet, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith; provided that the foregoing
does not otherwise modify the obligations of the Loan Parties set forth in this
Section 10.03. Each Loan Party and each Indemnitee, as applicable, hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
(c) All amounts due under this Section 10.03 shall be due and payable within
five days after demand therefor.
Section 10.04 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default each Lender is
hereby authorized by each Loan Party at any time or from time to time to the
fullest extent permitted by law and subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to any Loan Party or to any other Person (other than the Administrative Agent),
any such notice being hereby expressly waived to the fullest extent permitted by
applicable law, to set-off
89



--------------------------------------------------------------------------------



and to appropriate and to apply any and all deposits (time or demand,
provisional or final, general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder and under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto, or with any other Loan Document,
irrespective of whether or not (i) such Lender shall have made any demand
hereunder or (ii) such obligations and liabilities, or any of them, may be
contingent or unmatured.
Section 10.05 Amendments and Waivers.
(a) Required Lenders’ Consent. Subject to sub-clause (ii) of the last sentence
of Section 6.04 and the additional requirements of Sections 10.05(b) and
10.05(c), no amendment, supplement, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall in any event be effective without the written concurrence of
the Required Lenders and the Borrower (it being understood that delivery of an
executed counterpart of a signature page to the applicable amendment,
supplement, modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of an original executed counterpart
thereof); provided that (x) any Defaulting Lender shall be deemed not to be a
“Lender” for purposes of calculating the Required Lenders (including the
granting of any consents or waivers) with respect to any of the Loan Documents
and (y) the Administrative Agent and the Borrower may amend, modify or
supplement this Agreement to cure any error (including, but not limited to,
typographical error, incorrect cross-reference or incorrectly-named defined
term), defect, ambiguity, inconsistency or any other error or omission of a
technical nature, and such amendment, modification or supplement shall become
effective without any further action or consent of any other Lender if the same
is not objected to in writing by the Required Lenders to the Administrative
Agent within 10 Business Days following receipt of notice thereof.
(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be directly and adversely affected thereby,
no amendment, supplement, modification, termination, or consent shall be
effective if the effect thereof would:
(i) extend the scheduled final maturity of any Loan or Note;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment) of
principal;
(iii) [reserved];
(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder (it being understood that any change
to the definition of Public Debt Rating or Net Leverage Ratio, or, in each case,
in the component definitions thereof, shall not constitute a reduction in the
rate of interest); provided, further, that only the consent of the Required
Lenders shall be necessary to amend the Default Rate in Section 2.10 or to waive
any obligation of the Borrower to pay interest at the Default Rate;
90



--------------------------------------------------------------------------------



(v) waive or extend the time for payment of any such interest, fees or premiums,
it being understood that only the consent of the Required Lenders shall be
necessary to rescind an acceleration of Obligations under the Loan Documents
after acceleration thereof pursuant to Section 8.01 hereof;
(vi) reduce or forgive the principal amount of any Loan;
(vii) amend, modify, terminate or waive any provision of Section 2.15 (except to
the extent provided for in Section 10.05(c)(iii)), Section 2.16(c),
Section 2.17, this Section 10.05(b), Section 10.05(c) or any other provision of
this Agreement that expressly provides that the consent of all Lenders (or all
Lenders in a particular facility) is required;
(viii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document;
(ix) amend the definition of “Required Lenders” or amend Section 10.05(a) in a
manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”;
(x) release all or substantially all of the Collateral or all or substantially
all of the Guarantors (by value) from the Guaranty except as expressly provided
in the Loan Documents or any Intercreditor Agreement;
(xi) amend or modify any provision of Section 10.06 in a manner that further
restricts assignments thereunder;
(xii) subordinate any Liens of the Collateral Agent on all or substantially all
of the Collateral; or
(xiii) change the stated currency in which the Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix), (x) and (xii).
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:
(i) increase any Commitment of any Lender over the amount thereof then in effect
or extend the outside date for such Commitment without the consent of such
Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall be deemed to constitute
an increase in any Commitment of any Lender;
91



--------------------------------------------------------------------------------



(ii) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;
(iii) [reserved];
(iv) (i) the Commitment or Loan of any Defaulting Lender may not be increased or
extended and the principal of any Loan of a Defaulting Lender may not be
reduced, in each case without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of each such Defaulting Lender.
(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, subject to
any conditions or qualifications set forth therein, the parties hereto shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and, subject to any conditions or qualifications set forth therein,
any Default or Event of Default waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right or consequence in respect thereof. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.05 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Loan Party, on such Loan
Party.
Notwithstanding anything to the contrary provided herein, no consent of any
Lender shall be required in connection with the making of any amendment to any
Loan Document of the type described in Section 2.24 hereof which states in such
Section that no consent of any Lender, other than the applicable Incremental
Revolving Loan Lender is required.
Section 10.06 Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the respective successors and assigns. Except as permitted under
Section 6.02, no Loan Party’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Loan Party without the prior written
consent of all Lenders (and any purported assignment or delegation without such
consent shall be null and void) and no Lender may assign or otherwise transfer
its rights or obligations hereunder except in accordance with this
Section 10.06.
(b) Register. The Borrower, each Guarantor, the Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless
92



--------------------------------------------------------------------------------



and until recorded in the Register following receipt of a fully executed
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding Tax matters and any fees payable
in connection with such assignment, in each case, as provided in
Section 10.06(d). Each assignment shall be recorded in the Register promptly
following receipt by the Administrative Agent of the fully executed Assignment
Agreement and all other necessary documents and approvals, prompt notice thereof
shall be provided to the Borrower and a copy of such Assignment Agreement shall
be maintained, as applicable. The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date.” Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations under the Loan Documents (provided, that pro rata assignments
shall not be required and each assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any related Commitments):
(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent; and
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to the Borrower and the
Administrative Agent and consented to by the Borrower and the Administrative
Agent(each such consent not to be (x) unreasonably withheld or delayed or (y) in
the case of the Borrower, required at any time an Event of Default described in
Section 8.01(a) or 8.01(e) has occurred and is continuing); provided, that each
such assignment pursuant to this Section 10.06(c)(ii) shall be in an aggregate
amount of not less than $5,000,000 (or such lesser amount as may be agreed to by
the Borrower and the Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans;
provided, that the Related Funds of any individual Lender may aggregate their
Loans for purposes of determining compliance with such minimum assignment
amounts.
(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income Tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (x) in connection
with an assignment elected or caused by the Borrower pursuant to Section 2.23,
(y) in connection with an assignment by or to Barclays or any Affiliate thereof
or (z) in the case of an assignee which is already a
93



--------------------------------------------------------------------------------



Lender or is an Affiliate or Related Fund of a Lender or a Person under common
management with a Lender).
(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon obtaining or succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it shall make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with the requirements of this Section 10.06 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(g). Any assignment by a Lender pursuant to this Section 10.06
shall not in any way constitute or be deemed to constitute a novation,
discharge, rescission, extinguishment or substitution of the Indebtedness
hereunder, and any Indebtedness so assigned shall continue to be the same
obligation and not a new obligation.
(g) Participations.
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Group Member or any of their
respective Affiliates) in all or
94



--------------------------------------------------------------------------------



any part of its Commitments, Loans or in any other Obligation under the Loan
Documents: provided, that (A) such Lender’s obligations shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the Administrative
Agent and each of the Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s agreements and obligations.
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Loan Party of any of its rights and obligations under this Agreement or
(C) release all or substantially all of the Guarantors or the Collateral under
the Security Documents (except as expressly provided in the Loan Documents)
supporting the Loans hereunder in which such participant is participating.
(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(c);
provided, that such participant agrees to be subject to Sections 2.19 and 2.20
as if it were a Lender; provided, further, that (x) a participant shall not be
entitled to receive any greater payment under Section 2.19 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent and (y) a
participant shall not be entitled to the benefits of Section 2.20 unless such
participant agrees, for the benefit of the Borrower, to comply with Section 2.20
as though it were a Lender; provided, further, that, except as specifically set
forth in clause (x) of this sentence, nothing herein shall require any notice to
the Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender; provided,
that such participant agrees to be subject to Section 2.17 as though it were a
Lender. A participant shall not be entitled to the benefits of Section 2.20 to
the extent such participant fails to comply with Section 2.20(c).
(iv) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts of
each participant’s interest in the Commitments, Loans and other Obligations
under the Loan Documents held by it (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
95



--------------------------------------------------------------------------------



information relating to a participant’s interest in any commitments, loans,
letters of credit, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or Section
1.163-5(b) of the United States Proposed Treasury Regulations (or, in each case,
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
Commitments, Loans and other Obligations under the Loan Documents as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.
(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may pledge (without the consent of the Borrower or the Administrative Agent) all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank; provided, that no Lender, as between the Borrower and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, that in no event shall the applicable
Federal Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.
Section 10.07 Independence of Covenants, Etc. All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.
Section 10.08 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20, 10.02
and 10.03 and the agreements of Lenders set forth in Sections 2.17, 9.03(b),
9.06 and 9.09 shall survive the payment of the Loans and the termination hereof.
Section 10.09 No Waiver; Remedies Cumulative. No failure or delay or course of
dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power
96



--------------------------------------------------------------------------------



or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy. Without limiting the generality of the
foregoing, the making of any Credit Extension shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent or Lender
may have had notice or knowledge of such Default or Event of Default at the time
of the making of any such Credit Extension.
Section 10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations
under the Loan Documents. To the extent that any Loan Party makes a payment or
payments to the Administrative Agent or Lenders (or to the Administrative Agent,
on behalf of Lenders), or any Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
Section 10.11 Severability. In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction). The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.
Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
Section 10.13 Table of Contents and Headings. The Table of Contents hereof and
Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions
97



--------------------------------------------------------------------------------



hereof, be used in connection with the interpretation of any term or condition
hereof or be given any substantive effect.
Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 10.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES (i) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (ii) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.
Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS,
98



--------------------------------------------------------------------------------



BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
Section 10.17 Confidentiality. Each Agent and each Lender shall hold all
non-public information regarding the Group and their businesses identified as
such by the Borrower and obtained by such Agent or such Lender pursuant to the
requirements hereof in accordance with such Agent’s and such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Borrower that, in any event, the Administrative
Agent may not disclose such information other than to the Lenders and each
Agent, provided, that each Lender may make (i) disclosures of such information
to Affiliates or Related Funds of such Lender or Agent and to its and their
respective officers, directors, employees, representatives, agents and advisors
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17); provided, that, prior to any disclosure,
such Affiliates, Related Funds, officers, directors, employees, representatives,
agents and advisors and other persons be instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (ii) disclosures of such
information reasonably required by (A) any pledgee referred to in
Section 10.06(h), (B) any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein, (C) any bona fide or
potential direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the Borrower
and its obligations or (D) any direct or indirect investor or prospective
investor in a Related Fund; provided, that such pledgees, assignees,
transferees, participants, counterparties, advisors and investors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17, (iii) disclosure to
any rating agency when required by it; provided, that, prior to any disclosure,
such rating agency be instructed to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document and (v) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, that unless specifically
prohibited by applicable law or court order,
99



--------------------------------------------------------------------------------



each Lender and each Agent shall make reasonable efforts to notify the Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.
Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations under
the Loan Documents, including all charges or fees in connection therewith deemed
in the nature of interest under applicable law, shall not exceed the Highest
Lawful Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect; provided,
that in no event shall the amount paid pursuant hereto be in excess of the
amount of interest that would have been due if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.
Section 10.19 Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission will be effective as delivery of an
original executed counterpart thereof.
Section 10.20 Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. This Agreement and the other Loan Documents entered into in connection
with this Agreement represent the entire agreement of the Group, the Agents, the
Arrangers, the Bookrunners and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties
100



--------------------------------------------------------------------------------



by any Agent, Arranger, Bookrunner or Lender relative to the subject matter
hereof or thereof not expressly set forth or referred to herein or in the other
Loan Documents. Nothing in this Agreement, in the other Loan Documents or as a
result of any applicable laws, express or implied, shall be construed to confer
upon any Person (other than the parties hereto and thereto, their respective
successors and assigns permitted hereunder and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders, holders of
participations in all or any part of a Lender’s Commitments, Loans or in any
other Obligations under the Loan Documents, and the Indemnitees) any rights,
remedies, obligations, claims or liabilities under or by reason of this
Agreement, the other Loan Documents or any law of any jurisdiction which
purports to confer such rights, remedies, obligations, claims or liabilities. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of any
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.
Section 10.21 PATRIOT Act; Beneficial Ownership. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation.
Section 10.22 “Know Your Customer” Checks. If in connection with (a) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation made after the date hereof, (b) any change
in the status of a Loan Party after the date hereof, (c) the addition of any
Guarantor pursuant to Section 5.10 or Section 7.01(b) or (d) any proposed
assignment or transfer by a Lender of any of its rights and obligations under
this Agreement to a party that was not previously a Lender hereunder, the
Administrative Agent or any Lender (or, in the case of clause (d) above, any
prospective Lender) requires additional information in order to comply with
“know your customer” or similar identification procedures, each Loan Party
shall, promptly upon the request of the Administrative Agent or such Lender,
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or such Lender (for
itself or, in the case of the event described in clause (d) above, on behalf of
any prospective Lender) in order for the Administrative Agent, such Lender or
such prospective Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
Section 10.23 Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement or Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as an original executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
101



--------------------------------------------------------------------------------



Section 10.24 No Fiduciary Duty. Each Agent, each Arranger, each Bookrunner,
each Lender and their respective Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Borrower, its stockholders and/or its Affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
Affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
Section 10.25 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment in given. The obligation of the
Borrower or any Guarantor in respect of such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower or any Guarantor in the Agreement
Currency, the Borrower or such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower or such Guarantor (or to any other
Person who may be entitled thereto under applicable law).
Section 10.26 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.
102



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding between the parties hereto, each party
hereto acknowledges that any liability of any Affected Financial Institution
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


[Remainder of page intentionally left blank]


103




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
PVH CORP., as Borrower
By: /s/ Mark D. Fischer  Name: Mark D. Fischer Title: Executive Vice President






[Signature Page to Credit Agreement (PVH Corp.)]]


--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as Administrative Agent and a Lender






By: /s/ Ritam Bhalla     
        Name: Ritam Bhalla
        Title: Director










[Signature Page to Credit Agreement (PVH Corp.)]]


--------------------------------------------------------------------------------



Citibank, N.A.,
as a Lender






By: /s/ Carolyn Kee    
        Name: Carolyn Kee
        Title: Vice President












[Signature Page to Credit Agreement (PVH Corp.)]]


--------------------------------------------------------------------------------



Truist Bank,
as a Lender






By: /s/ Matthew J. Davis    
        Name: Matthew J. Davis
        Title: Senior Vice President












[Signature Page to Credit Agreement (PVH Corp.)]]


--------------------------------------------------------------------------------



MUFG Union Bank, N.A.,
as a Lender






By: /s/ Katie Cunningham    
        Name: Katie Cunningham
        Title: Director








[Signature Page to Credit Agreement (PVH Corp.)]]


--------------------------------------------------------------------------------



Citizens Bank, N.A. as a Lender






By: /s/ Angela Reilly   
        Name: Angela Reilly
        Title: Senior Vice President


[Signature Page to Credit Agreement (PVH Corp.)]]